              Case 19-58791-bem                      Doc 1             Filed 06/05/19 Entered 06/05/19 11:19:06                         Desc
                                                                      Petition Page 1 of 69
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

 Northern District of Georgia

 Case number (If known):                                          Chapter you are filing under:   2019JUN -5 AM11: 13
                                                                  El Chapter 7


       19-58791                                                   O Chapter 11
                                                                  O Chapter 12
                                                                  O Chapter 13
                                                                                                    N. ITEGU
                                                                                                            CL
                                                                                                                                    Check if this is an
                                                                                                                                      ended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17

The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:      Identify Yourself

                                    About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your
   government-issued picture
                                     Charleathia
   identification (for example,      First name                                                        First name
   your driver's license or         Cytrease
   passport).                       Middle name                                                        Middle name
   Bring your picture                Barlow
   identification to your meeting    Last name                                                         Last name
   with the trustee.
                                     Suffix (Sr., Jr., II, Ill)                                        Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8           First name                                                        First name
   years
   Include your married or           Middle name                                                       Middle name
   maiden names.
                                     Last name                                                         Last name


                                     First name                                                        First name

                                     Middle name                                                       Middle name

                                     Last name                                                         Last name




3. Only the last 4 digits of
                                     XXX       — XX —             8     9      0      1                XXX       — xx—
   your Social Security
   number or federal                 OR                                                                OR
   Individual Taxpayer
   Identification number             9 xx - xx -
    (ITIN)


Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
             Case 19-58791-bem                         Doc 1        Filed 06/05/19 Entered 06/05/19 11:19:06                                  Desc
                                                                   Petition Page 2 of 69
Debtor 1    Charleathia C. Barlow                                                                    Case number (If known)
             First Name   Middle Name                Last Name




                                        About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                         121 I have not used any business names or EINs.                    O I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                      Business name
   Include trade names and
   doing business as names
                                        Business name                                                      Business name



                                        EIN                                                                EIN


                                        EIN                                                                EIN




s. Where you live                                                                                          If Debtor 2 lives at a different address:


                                        2411 Eastwood Village Dr
                                        Number  Street                                                     Number         Street




                                        Stockbridge                              GA       30281
                                        City                                    State     ZIP Code         City                                  State     ZIP Code


                                        County                                                             County

                                        If your mailing address is different from the one                   If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send               yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                         any notices to this mailing address.



                                        Number          Street                                              Number        Street


                                        P.O. Box                                                            P.O. Box


                                        City                                     State    ZIP Code          City                                  State    ZIP Code



6. Why you are choosing                 Check one:                                                         Check one:
   this district to file for
   bankruptcy                                  Over the last 180 days before filing this petition,          O Over the last 180 days before filing this petition,
                                               I have lived in this district longer than in any               I have lived in this district longer than in any
                                               other district.                                                other district.

                                        0 I have another reason. Explain.                                   O I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                       page 2
             Case 19-58791-bem                 Doc 1        Filed 06/05/19 Entered 06/05/19 11:19:06                                    Desc
                                                           Petition Page 3 of 69
Debtor 1     Charleathia    C. Barlow Last Name                                            Case number (if known)
                      Middle Name
             First Name




           Tell the Court About Your Bankruptcy Case


7. The chapter of the            Check one. (For a brief description of each, see Notice Required by 11 U.S. C. § 342(b) for Individuals Filing
    Bankruptcy Code you          for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
    are choosing to file
                                 •     Chapter 7
    under
                                 •     Chapter 11
                                 O Chapter 12
                                 O Chapter 13


8. How you will pay the fee      0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                        local court for more details about how you may pay. Typically, if you are paying the fee
                                        yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                        submitting your payment on your behalf, your attorney may pay with a credit card or check
                                        with a pre-printed address.

                                 O I need to pay the fee in installments. If you choose this option, sign and attach the
                                   Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     O I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                       By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                       less than 150% of the official poverty line that applies to your family size and you are unable to
                                       pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                       Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9. Have you filed for                   No
   bankruptcy within the
   last 8 years?                     0 Yes.   District                             When                        Case number
                                                                                           MM / DD / YYYY

                                              District                             When                        Case number
                                                                                           MM! DD / YYYY

                                              District                             When                        Case number
                                                                                           MM! DD / YYYY



 io. Are any bankruptcy              VI No
     cases pending or being
     filed by a spouse who is        0 Yes.   Debtor                                                            Relationship to you
     not filing this case with                District                             When                         Case number, if known
     you, or by a business                                                                 MM/DD / YYYY
     partner, or by an
     affiliate?
                                              Debtor                                                            Relationship to you

                                              District                              When                        Case number, if known
                                                                                           MM / DD / YYYY



     Do you rent your                0 No.   Go to line 12.
     residence?                         Yes. Has your landlord obtained an eviction judgment against you?
                                               Zl No. Go to line 12.
                                              0    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                   part of this bankruptcy petition.




   Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                     page 3
              Case 19-58791-bem                             Doc 1        Filed 06/05/19 Entered 06/05/19 11:19:06                              Desc
                                                                        Petition Page 4 of 69
Debtor 1      Charleathia C. Barlow                                                                    Case number (il known)
              First Name        Middle Name              Last Name




            Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                 21 No. Go to Part 4.
    of any full- or part-time
    business?                                 CI Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                       Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
    LLC.                                               Number        Street

    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.
                                                          City                                                   State          ZIP Code


                                                         Check the appropriate box to describe your business:
                                                         O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                         O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                         O Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                         O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                         O None of the above


13.Are you filing under                       If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
   Chapter 11 of the                          can set appropriate deadlines. If you, indicate that you are a small business debtor, you must attach your
   Bankruptcy Code and                        most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
   are you a small business
   debtor?
                                              0 No.      I am not filing under Chapter 11.
    For a definition of small
    business debtor, see                      CI No.     I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(51D).                                the Bankruptcy Code.

                                              U Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                         Bankruptcy Code.


            Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.Do you own or have any                     el No
   property that poses or is
   alleged to pose a threat                    CI Yes.    What is the hazard?
   of imminent and
   identifiable hazard to
   public health or safety?
   Or do you own any
   property that needs
                                                           If immediate attention is needed, why is it needed?
   immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?
                                                           Where is the property?
                                                                                    Number        Street




                                                                                    City                                             State   ZIP Code


   Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
              Case 19-58791-bem                  Doc 1        Filed 06/05/19 Entered 06/05/19 11:19:06                                       Desc
                                                             Petition Page 5 of 69
Debtor 1      Charleathia    C. BarlowLast Name
                      Middle Name
                                                                                                   Case number (if known)
              First Name




           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                      About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
   you have received a
   briefing about credit              You must check one:                                               ' You must check one:
   counseling.                                                                                            O I received a briefing from an approved credit
                                         I received a briefing from an approved credit
                                         counseling agency within the 180 days before I                     counseling agency within the 180 days before I
    The law requires that you            filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
    receive a briefing about credit      certificate of completion.                                         certificate of completion.
    counseling before you file for                                                                             Attach a copy of the certificate and the payment
                                         Attach a copy of the certificate and the payment
    bankruptcy. You must                                                                                       plan, if any, that you developed with the agency.
                                         plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you            I received a briefing from an approved credit                     O I received a briefing from an approved credit
    cannot do so, you are not            counseling agency within the 180 days before I                      counseling agency within the 180 days before I
    eligible to file.                    filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                         certificate of completion.                                          certificate of completion.
    If you file anyway, the court        Within 14 days after you file this bankruptcy petition,               Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                                                                                 you MUST file a copy of the certificate and payment
                                         you MUST file a copy of the certificate and payment
    will lose whatever filing fee        plan, if any.                                                         plan, if any.
    you paid, and your creditors
    can begin collection activities      I certify that I asked for credit counseling                      O I certify that I asked for credit counseling
    again.                               services from an approved agency, but was                           services from an approved agency, but was
                                         unable to obtain those services during the 7                        unable to obtain those services during the 7
                                         days after I made my request, and exigent                           days after I made my request, and exigent
                                         circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                         of the requirement.                                                 of the requirement.

                                         To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                         requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                         what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                         you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                         bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                         required you to file this case.                                       required you to file this case.
                                         Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                         dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                         If the court is satisfied with your reasons, you must                 If the court is satisfied with your reasons, you must
                                         still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file.
                                         You must file a certificate from the approved                         You must file a certificate from the approved
                                         agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                         developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                         may be dismissed.                                                     may be dismissed.
                                         Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                         days.                                                                 days.

                                      U I am not required to receive a briefing about                      0 I am not required to receive a briefing about
                                          credit counseling because of:                                         credit counseling because of:

                                          O Incapacity.     I have a mental illness or a mental                 CI Incapacity.    I have a mental illness or a mental
                                                            deficiency that makes me                                              deficiency that makes me
                                                            incapable of realizing or making                                      incapable of realizing or making
                                                            rational decisions about finances.                                    rational decisions about finances.
                                          O Disability.     My physical disability causes me                    O Disability.     My physical disability causes me
                                                            to be unable to participate in a                                      to be unable to participate in a
                                                            briefing in person, by phone, or                                      briefing in person, by phone, or
                                                            through the internet, even after I                                    through the Internet, even after I
                                                            reasonably tried to do so.                                            reasonably tried to do so.
                                          O Active duty. I am currently on active military                      O Active duty. I am currently on active military
                                                         duty in a military combat zone.                                       duty in a military combat zone.
                                          If you believe you are not required to receive a                      If you believe you are not required to receive a
                                          briefing about credit counseling, you must file a                     briefing about credit counseling, you must file a
                                          motion for waiver of credit counseling with the court.                motion for waiver of credit counseling with the court.




   Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
             Case 19-58791-bem                       Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                                  Desc
                                                                Petition Page 6 of 69
Debtor 1      Charleathia C. Barlow                                                                Case number (If known)
             First Name   Middle Name             Last Name




Part 6:    Answer These Questions for Reporting Purposes

                                        16a.Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
is. What kind of debts do                   as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                            0 No. Go to line 16b.
                                            0    Yes. Go to line 17.

                                        16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                            CI No. Go to line 16c.
                                            0 Yes. Go to line 17.
                                        16c. State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                          0 No.    I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after 0 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                      0 No
    administrative expenses
    are paid that funds will be       0 Yes
    available for distribution
    to unsecured creditors?

is. How many creditors do               0 1-49                                 0 1,000-5,000                                0 25,001-50,000
    you estimate that you               0 50-99                                0 5,001-10,000                               0 50,001-100,000
    owe?                                0 100-199                              0 10,001-25,000                              0 More than 100,000
                                        0 200-999
19.How much do you                      0 $0-$50,000                           0 $1,000,001-$10 million                     0 $500,000,001-$1 billion
   estimate your assets to              0 $50,001-$100,000                     0 $10,000,001-$50 million                    0 $1,000,000,001-$10 billion
   be worth?                            0 $100,001-$500,000                    0 $50,000,001-$100 million                   0 $10,000,000,001-$50 billion
                                        CI $500,001-$1 million                 0 $100,000,001-$500 million                  CI More than $50 billion
20.How much do you                      0 $0-$50,000                           0 $1,000,001-$10 million                     0 $500,000,001-$1 billion
   estimate your liabilities            21 $50,001-$100,000                    CI $10,000,001-$50 million                   0 $1,000,000,001-$10 billion
   to be?                               CI $100,001-$500,000                   0 $50,000,001-$100 million                   0 $10,000,000,001-$50 billion
                                        0 $500,001-$1 million                  0 $100,000,001-$500 million                  0 More than $50 billion
Part 7:    Sign Below

                                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                 correct.
                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                        of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                        under Chapter 7.
                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                        this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                        I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                        I understand m   g a false statement, concealing property, or obtaining money or property by fraud in connection
                                        with a bankru   case n re              s up to $250,000, or imprisonment for up to 20 years, or both.
                                        18 U.S.C.     5        1519           1.

                                        X                                                               X
                                            Signature of Debtor 1                                           Signature of Debtor 2

                                            Executed on 10,      05 arAct                                   Executed on
                                                        MM / DD / YYYY                                                      MM / DD   / YYYY


  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
              Case 19-58791-bem                       Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                                  Desc
                                                                 Petition Page 7 of 69
Debtor 1     Charleathia C. Barlow                                                                 Case number (if known)
             First Name   Middle Name              Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                            Date
                                           Signature of Attorney for Debtor                                                 MM   /     DD / YYYY




                                            Printed name


                                            Firm name


                                            Number      Street




                                            City                                                            State           ZIP Code




                                            Contact phone                                                   Email address




                                            Bar number                                                      State




   Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 7
              Case 19-58791-bem                   Doc 1         Filed 06/05/19 Entered 06/05/19 11:19:06                          Desc
                                                               Petition Page 8 of 69
Debtor 1      Charleathia C. Barlow                                                        Case number (if known)
             First Name   Middle Name          Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        • No
                                        62I Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        O No
                                        La Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                           No
                                        U Yes. Name of Person
                                               Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read      understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney      aus      et a     i rights or property if I do not properly handle the case.




                                         Signature of Debtor 1                                        Signature of Debtor 2

                                        Date                    a3alotct                              Date
                                                           [Am/ DD / YYYY                                             MM/ DD / YYYY

                                        Contact phone                                                 Contact phone

                                        Cell phone                                                    Cell phone

                                        Email address                                                 Email address



   Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                page 8
                     Case 19-58791-bem                      Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                          Desc
                                                                      Petition Page 9 of 69
  Fill in this information to identify your case:

  Debtor 1             Charleathia C Barlow
                           First Name              Middle Name              Last Name

  Debtor 2
  (Spouse, if filing) First Name                   Middle Name              Last Name


  United States Bankruptcy Court for the: Northern District of Georgia

  Case number
   (If known)                                                                                                                            U Check if this is an
                                                                                                                                           amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                       04/19

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


                     Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

       U Married
         Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?
       U No
       g    Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                              Dates Debtor 1                                                         Dates Debtor 2
                                                                       lived there                                                            lived there


                                                                                         U Same as Debtor 1                                  U Same as Debtor 1

                    6802 Bent Creek Dr                                 From 01/01/1994                                                          From
                    Number              Street                                                Number Street
                                                                       To     09/01/2018                                                        To


                    Rex                          GA      30273
                    City                         State ZIP Code                               City                    State ZIP Code
                -                        ,

                                                                                           U Same as Debtor 1                                U Same as Debtor 1

                                                                       From                                                                     From
                    Number              Street                                                Number Street
                                                                       To                                                                       To



                    City                         State ZIP Code                               City                    State   ZIP Code

   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No
       U Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).



   Part 2: Explain the Sources of Your Income

Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 1
                 Case 19-58791-bem                          Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                                     Desc
                                                                       Petition Page 10 of 69
Debtor I        Charleathia C Barlow                                                                       Case number (If knovvn)
                 First Name    Middle Name             Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
      VI Yes. Fill in the details.



                                                                Sources of income           Gross income              Sources of income             Gross income
                                                                Check all that apply.       (before deductions and    Check all that apply.         (before deductions and
                                                                                            exclusions)                                             exclusions)

                                                                    Wages, commissions,                                U    Wages, commissions,
           From January 1 of current year until
                                                                    bonuses, tips
                                                                                                     14,315.00              bonuses, tips
           the date you filed for bankruptcy:
                                                                U   Operating a business                               U    Operating a business


                                                                gl Wages, commissions,                                 U    Wages, commissions,
           For last calendar year:
                                                                   bonuses, tips                     20,108.00              bonuses, tips
           (January 1 to December 31,2018                   )   U    Operating a business                              U     Operating a business
                                             YYYY


                                                                121 Wages, commissions,                                U     Wages, commissions,
            For the calendar year before that:
                                                                    bonuses, tips                                            bonuses, tips
                                                                                                     15,553.00
           (January 1 to December 31,2017                   )   gl Operating a business                                U     Operating a business
                                             YYYY



  5. Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

      VI No
      U Yes. Fill in the details.



                                                                 Sources of income          Gross Income from              Sources of Income          Gross income from
                                                                 Describe below.            each source                    Describe below.          , each source
                                                                                            (before deductions and                                    (before deductions and
                                                                                            exclusions)                                               exclusions)



             From January 1 of current year until
             the date you filed for bankruptcy:




             For last calendar year:

             (January 1 to December 31 2018             )
                                              YYYY




                For the calendar year before that:

                (January 1 to December 31,2017          )
                                              YYYY




 Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2
               Case 19-58791-bem                              Doc 1           Filed 06/05/19 Entered 06/05/19 11:19:06               Desc
                                                                             Petition Page 11 of 69
Debtor 1      Charleathia C Barlow                                                                       Case number Of known)
               First Name          Middle Name              Last Name




 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

     0     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

               O No. Go to line 7.

               O Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                      total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                      child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

      0    Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                0    No. Go to line 7.

                O Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                       creditor. Do not include payments for domestic support obligations, such as child support and
                       alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                                Dates of   Total amount paid                         Was this payment for...
                                                                                payment


                                                                                                                                     0 Mortgage
                        Creditor's Name
                                                                                                                                     O Car
                        Number      Street
                                                                                                                                     0 Credit card
                                                                                                                                     CI Loan repayment
                                                                                                                                     CI Suppliers or vendors
                        City                     State            ZIP Code
                                                                                                                                     0 Other


                                                                                                                                     CI Mortgage
                        Creditor's Name
                                                                                                                                     0 Car
                                                                                                                                         Credit card
                        Number      Street
                                                                                                                                     0 Loan repayment
                                                                                                                                     0 Suppliers or vendors
                        City                     State            ZIP Code
                                                                                                                                     CI Other


                                                                                                                                      0 Mortgage
                        Creditor's Name
                                                                                                                                      0 Car
                        Number      Street
                                                                                                                                      0 Credit card
                                                                                                                                      0 Loan repayment
                                                                                                                                      0 Suppliers or vendors
                            City                 State             ZIP Code
                                                                                                                                      0 Other



  Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                     page 3
                Case 19-58791-bem                           Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                                  Desc
                                                                      Petition Page 12 of 69
Debtor 1        Charleathia C Barlow                                                                  Case number (if known)
                   First Name       Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.

           No
           Yes. List all payments to an insider.
                                                                        Dates of      Total amount       Amount you still      Reason for this payment
                                                                        payment       paid               owe


            Insider's Name



            Number        Street




            City                                  State   ZIP Code




            Insider's Name


            Number        Street




             City                                 State   ZIP Code



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

      El No
     U Yes. List all payments that benefited an insider.
                                                                        Dates of       Total amount       Amount you still     Reason for this payment
                                                                        payment        paid               owe                             •
                                                                                                                               Include creditor's name


             Insider's Name



             Number        Street




             City                                 State    ZIP Code




             Insider's Name



             Number        Street




                                                  State    ZIP Code




 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
                Case 19-58791-bem                           Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                                    Desc
                                                                       Petition Page 13 of 69
Debtor 1       Charleathia C Barlow                                                                         Case number (if known)
                First Name          Middle Name           Last Name




               Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
    and contract disputes.

     5,1 No
     0     Yes. Fill in the details.
                                                                 Nature of the case                   Court or agency                                    Status of the case


            Case title                                                                               Court Name
                                                                                                                                                      0 Pending
                                                                                                                                                      LI On appeal
                                                                                                     Number     Street                                0 Concluded
            Case number
                                                                                                     City                     State   ZIP Code




            Case title                                                                               Court Name
                                                                                                                                                      LI Pending
                                                                                                                                                      0 On appeal
                                                                                                     Number      Street                               LI Concluded
            Case number
                                                                                                     City                     State   ZIP Code



  10.Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     LI    No. Go to line 11.
      Rf Yes. Fill in the information below.

                                                                           Describe the property                                       Date         Value of the property

                                                                           2012 Kia Optima
                  Santander Consumer USA                                                                                               03/11/2019    $        5,331.00
                  Creditor's Name


                  PO Box 560284
                  Number     Street                                        Explain what happened

                                                                            121 Property was repossessed.
                                                                            LI   Property was foreclosed.

                  Dallas                          TX                        Cl   Property was garnished.
                  City                            State   ZIP Code          O    Property was attached, seized, or levied.

                                                                            Describe the property                                       Date         Value of the property

                                                                           Sofa, Loveseat, 3 tables, Mattress set
                  Progressive Leasing                                                                                                                $         1,000.00
                  Creditor's Name

                   256 West Data Dr
                  Number     Street
                                                                            Explain what happened

                                                                            2    Property was repossessed.
                                                                            O    Property was foreclosed.
                   Draper                         UT        84020
                                                                            O    Property was garnished.
                  City                            State   ZIP Code
                                                                            O    Property was attached, seized, or levied.



 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 5
                   Case 19-58791-bem                          Doc 1         Filed 06/05/19 Entered 06/05/19 11:19:06                                Desc
                                                                           Petition Page 14 of 69
Debtor 1          Charleathia C Barlow                                                                    Case number (If known)
                   First Name     Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     El No
     0     Yes. Fill in the details.

                                                                  Describe the action the creditor took                            Date action
                                                                                                                                   was taken
           Creditor's Name



           Number       Street




           City                           State    ZIP Code       Last 4 digits of account number: XXXX-


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     21 No
      0    Yes

  Part 5:          List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      g    No
      CI   Yes. Fill in the details for each gift.


             Gifts with a total value of more than $600           Describe the gifts                                               Dates you gave      Value
             per person                                                                                                            the gifts



           Person to Whom You Gave the Gift




           Number        Street



            City                           State   ZIP Code


           Person's relationship to you


            Gifts with a total value of more than $600                Describe the gifts                                           Dates you gave     Value
            per person                                                                                                             the gifts



            Person to Whom You Gave the Gift




            Number       Street



            City                           State    ZIP Code


            Person's relationship to you


 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
                    Case 19-58791-bem                        Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                      Desc
                                                                      Petition Page 15 of 69
Debtor 1          Charleathia C Barlow                                                                       Case number (If known)
                    First Name      Middle Name          Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     IA    No
     U Yes. Fill in the details for each gift or contribution.


            Gifts or contributions to charities                 Describe what you contributed                                         Date you          Value
            that total more than $600                                                                                                 contributed



           Charity's Name




           Number        Street



           City            State     ZIP Code




                    List Certain Losses


 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

           No
     U Yes. Fill in the details.


            Describe the property you lost and                   Describe any insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                     loss              lost
                                                                 Include the amount that insurance has paid. List pending Insurance
                                                                 claims on line 33 of Schedule A/B: Property.




                  List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
     U Yes. Fill in the details.

                                                                 Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                      transfer was
            Person Who Was Paid                                                                                                       made

            Number         Street




             City                        State    ZIP Code


            Email or website address

            Person Who Made the Payment, if Not You


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
                   Case 19-58791-bem                           Doc 1           Filed 06/05/19 Entered 06/05/19 11:19:06                               Desc
                                                                              Petition Page 16 of 69
Debtor 1        Charleathia C Barlow                                                                          Case number (if known)
                   First Name       Middle Name              Last Name




                                                                     Description and value of any property transferred                 Date payment or      Amount of
                                                                                                                                       transfer was made    payment


           Person Who Was Paid



           Number        Street




            City                         State    ZIP Code




            Email or website address



            Person VVho Made the Payment, if Not You


  17.Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

           No
     U     Yes. Fill in the details.

                                                                     Description and value of any property transferred                 Date payment or      Amount of payment
                                                                                                                                       transfer was
                                                                                                                                       made
            Person Who Was Paid



             Number        Street




             City                         State   ZIP Code

  18.Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
      21 No
      U    Yes. Fill in the details.

                                                                         Description and value of property     Describe any property or payments received      Date transfer
                                                                         transferred                           or debts paid in exchange                       was made

            Person Who Received Transfer


            Number         Street




             City                         State   ZIP Code


             Person's relationship to you


             Person Who Received Transfer



             Number        Street




             City                         State    ZIP Code

             Person's relationship to you

 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
                Case 19-58791-bem                          Doc 1           Filed 06/05/19 Entered 06/05/19 11:19:06                                Desc
                                                                          Petition Page 17 of 69
Debtor 1       Charleathia C Barlow                                                                      Case number Of known)
                First Name       Middle Name           Last Name




 19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
    are a beneficiary? (These are often called asset-protection devices.)

     O No
     U Yes. Fill in the details.

                                                               Description and value of the property transferred                                          Date transfer
                                                                                                                                                          was made


           Name of trust




  Part 8: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     g No
     U Yes. Fill in the details.

                                                                   Last 4 digits of account number   Type of account or          Date account was       Last balance before
                                                                                                     instrument                  closed, sold, moved,   closing or transfer
                                                                                                                                 or transferred

            Name of Financial Institution
                                                                                                     LI Checking

            Number     Street
                                                                                                     D Savings
                                                                                                     D Money market
                                                                                                        Brokerage
            City                       State    ZIP Code
                                                                                                     D Other


                                                                                                     D Checking
             Name of Financial Institution
                                                                                                     D Savings

             Number     Street                                                                          Money market
                                                                                                     D Brokerage
                                                                                                     D Other
             City                       State   ZIP Code


  21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
      securities, cash, or other valuables?
      Rf No
      U Yes. Fill in the details.
                                                                   Who else had access to it?                      Describe the contents                       Do you still
                                                                                                                                                               have it?

                                                                                                                                                                CI No
             Name of Financial institution                         Name
                                                                                                                                                                U Yes


             Number     Street                                     Number   Street



                                                                   City       State     ZIP Code

             City                       State   ZIP Code



 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
                   Case 19-58791-bem                          Doc 1          Filed 06/05/19 Entered 06/05/19 11:19:06                                 Desc
                                                                            Petition Page 18 of 69
Debtor 1      Charleathia C Barlow                                                                                     Case number (if known)
                   First Name      Middle Name              Last Name



22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
      El No
      U Yes. Fill in the details.
                                                                   Who else has or had access to it?                         Describe the contents            I Do you still
                                                                                                                                                                have it?


            Name of Storage Facility                               Name



            Number        Street                                    Number    Street


                                                                    CityState ZIP Code

            City                        State    ZIP Code_



  Part 9:            Identify Property You Hold or Control for Someone Else

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
      1E1 No
      U Yes. Fill in the details.
                                                                   Where is the property?                                     Describe the property          Value


            Owner's Name

                                                                  Number     Street
            Number        Street




                                                                  City                           State      ZIP Code
            City                        State     ZIP Code


  Part 10:            Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  •    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.
  is Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

  •    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

       El No
       U Yes. Fill in the details.
                                                                    Governmental unit                           Environmental law, if you know it        Date of notice



           Name of site                                            Governmental unit


           Number        Street                                    Number    Street


                                                                   City                  State   ZIP Code



           City                        State     ZIP Code




 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 10
                   Case 19-58791-bem                             Doc 1          Filed 06/05/19 Entered 06/05/19 11:19:06                                                  Desc
                                                                               Petition Page 19 of 69
Debtor 1      Charleathia C Barlow                                                                                       Case number (if known)
                   First Name       Middle Name             Last Name




 25. Have   you notified any governmental unit of any release of hazardous material?

     Rf No
     U Yes. Fill in the details.
                                                                   Governmental unit                                 Environmental law, if you know it                         Date of notice



            Name of site                                          Governmental unit


            Number        Street                                  Number       Street



                                                                  City                    State    ZIP Code


            City                            State    ZIP Code
                                        \                                            ,Z                       ,         y. ,        ,,,y, , ,     ^        L-,              _S -g--- -1,    t-•,
  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     gi No
     U Yes. Fill in the details.
                                                                                                                                                                                 Status of the
                                                                        Court or agency                                    Nature of the case
                                                                                                                                                                                 case

           Case title
                                                                        Court Name
                                                                                                                                                                                 U Pending
                                                                                                                                                                                 U On appeal
                                                                        Number   Street                                                                                          U Concluded

           Case number                                                  City                      State   ZIP Code


  Part 11:            Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
         U A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           U A member of a limited liability company (LLC) or limited liability partnership (LLP)
           U A partner in a partnership
           U An officer, director, or managing executive of a corporation
           U An owner of at least 5% of the voting or equity securities of a corporation

      21 No. None of the above applies. Go to Part 12.
      U Yes. Check all that apply above and fill in the details below for each business.
                                                    Describe the nature of the business                                                         Employer Identification number
            Uber Driver in 2017
                                                                                                                                                Do not include Social Security number or ITIN.
             Business Name
                                                                    Drove for Uber
                                                                                                                                                EIN:             —
             Number        Street
                                                                        Name of accountant or bookkeeper                                        Dates business existed

                                                                                                                                                From01/01/2017T0 12/31/2017
             City                           State    ZIP Code
                                                                        Describe the nature of the business                                     Employer Identification number
                                                                                                                                                Do not include Social Security number or ITIN.
             Business Name

                                                                                                                                                EIN:             —
             Number        Street
                                                                        Name of accountant or bookkeeper                                        Dates business existed


                                                                                                                                                From                 To
             City                            State    ZIP Code

 Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                        page 11
                   Case 19-58791-bem                        Doc 1         Filed 06/05/19 Entered 06/05/19 11:19:06                                  Desc
                                                                         Petition Page 20 of 69
Debtor 1        Charleathia C Barlow                                                                      Case number (if known)
                   First Name      Middle Name          Last Name



                                                                                                                          Employer identification number
                                                                Describe the nature of the business
                                                                                                                          Do not include Social Security number or ITIN.
            Business Name
                                                                                                                          EIN:

            Number        Street
                                                                Name of accountant or bookkeeper                           Dates business existed



                                                                                                                           From               To
            City                        State    ZIP Code




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      institutions, creditors, or other parties.

     0     No
           Yes. Fill in the details below.

                                                                    Date issued



            Name                                                    MM/DD/WW



            Number        Street




            City                         State   ZIP Code




  Part 12:          Sign Below


       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in con ection wit a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C.          341,1519, nd 3571-7--



               eff         ,
            Signature of Debtor 1                                                 Signature of Debtor 2


            Datee6-03-R019                                                        Date
       Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       Li No
       g     Yes


       Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
       RI No
       LI   Yes. Name of person                                                                                  . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                    Declaration, and Signature (Official Form 119).




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 12
  Case 19-58791-bem          Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06   Desc
                                     Petition Page 21 of 69


                                      Federal Bankruptcy Court

                                        Charleathia C. Barlow

                            Continuation of Statement of Financial Affairs



Chapter 7                                                       Case Number



Number 10 from page 5



Snap Finance

PO Box 26561

Salt Lake City, UT 84126



Repossession/Surrender



(Furniture) Bed frame, Night Stand



Value $2,079.18
                      Case 19-58791-bem                         Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                               Desc
                                                                         Petition Page 22 of 69
Fill in this information to identify your case and this filing:


Debtor 1          Charleathia C. Barlow
                      First Name                  Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name                    Middle Name                Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number
                                                                                                                                                D Check if this is an
                                                                                                                                                    amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                         12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.


Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    R1 No. Go to Part 2.
    U     Yes. Where is the property?
                                                                     What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                        U Single-family home                              the amount of any secured claims on Schedule a    ,
                                                                                                                          Creditors Who Have Claims Secured by Property
                                                                        U Duplex or multi-unit building
               Street address, if available, or other description
                                                                        U Condominium or cooperative                      Current value of the     Current value of the
                                                                        U Manufactured or mobile home                     entire property?         portion you own?
                                                                        U Land
                                                                        U Investment property
                                                                        U Timeshare                                       Describe the nature of your ownership
               City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                        U Other                                           the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                        D Debtor 1 only
               County                                                   U Debtor 2 only
                                                                                                                              Check if this is community property
                                                                        U Debtor 1 and Debtor 2 only
                                                                                                                              (see instructions)
                                                                        U At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:
     If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                     U Single-family home                                 the amount of any secured claims on Schedule a
                                                                                                                          Creditors Who Have Claims Secured by Property
        1.2.                                                         LI    Duplex or multi-unit building
               Street address, if available, or other description
                                                                     LI   Condominium or cooperative                      Current value of the      Current value of the
                                                                     LI    Manufactured or mobile home                    entire property?          portion you own?
                                                                     U Land
                                                                     O Investment property
                                                                                                                          Describe the nature of your ownership
                                                                     O Timeshare
               City                            State      ZIP Code                                                        interest (such as fee simple, tenancy by
                                                                     O Other                                              the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     0 Debtor 1 only
               County                                                0 Debtor 2 only
                                                                     LI Debtor 1 and Debtor 2 only                        0   Check if this is community property
                                                                     LI At least one of the debtors and another               (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:



 Official Form 106A/13                                                  Schedule NB: Property                                                               page 1
                    Case 19-58791-bem                        Doc 1          Filed 06/05/19 Entered 06/05/19 11:19:06                            Desc
 Debtor 1        Charleathia C. Barlow                                     Petition Page 23 of 69
                                                                                               Case number (if known)
                    First Name     Middle Name            Last Name




                                                                      What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule a
                                                                      U Single-family home
     1.3.                                                                                                                Creditors Who Have Claims Secured by Properly
             Street address, if available, or other description       U    Duplex or multi-unit building
                                                                                                                         Current value of the     Current value of the
                                                                      U Condominium or cooperative
                                                                                                                         entire property?         portion you own?
                                                                      U Manufactured or mobile home
                                                                      U Land
                                                                      U Investment property
                                                                                                                         Describe the nature of your ownership
             City                            State      ZIP Code      U    Timeshare
                                                                                                                         interest (such as fee simple, tenancy by
                                                                      U Other                                            the entireties, or a life estate), if known.

                                                                      Who has an interest in the property? Check one.
                                                                      U Debtor 1 only
             County
                                                                      U Debtor 2 only
                                                                      U Debtor 1 and Debtor 2 only                       U   Check if this is community property
                                                                                                                             (see instructions)
                                                                      U At least one of the debtors and another

                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:



 2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                 0.00
   you have attached for Part 1. Write that number here.




 Part 2:       Describe Your Vehicles



, Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
  you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

     CI No
         Yes


      3.1.   Make:                         Kia                        Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
              Model:                       Optima                      la Debtor 1 only                                  Creditors Who Have Claims Secured by Property
                                                                       U Debtor 2 only                                                .                 _
              Year:                        2017                                                                          Current value of the Current value of the
                                                                       U Debtor 1 and Debtor 2 only
                                           65000                                                                         entire property?           portion you own?
             Approximate mileage:                                      U At least one of the debtors and another
              Other information:                                                                                                  10,785.00                 10,785.00
                                                                       U Check if this is community property (see
                                                                         instructions)



     If you own or have more than one, describe here:

                                                                       Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
      3.2.   Make:
                                                                                                                          the amount of any secured claims on Schedule a
                                                                       U Debtor 1 only                                    Creditors Who Have Claims Secured by Property
             Model:
                                                                       U Debtor 2 only
             Year:                                                                                                        Current value of the      Current value of the
                                                                       U Debtor 1 and Debtor 2 only                                                 portion you own?
                                                                                                                          entire property?
             Approximate mileage:                                      U At least one of the debtors and another
              Other information:
                                                                       U Check if this is community property (see
                                                                         instructions)




   Official Form 106A/B                                                   Schedule A/B: Property                                                           page 2
               Case 19-58791-bem                  Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                             Desc
Debtor 1      Charleathia C. Barlow                          Petition Page 24 of 69
                                                                                 Case number (If known)
               First Name       Middle Name   Last Name




           Make:                                          Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
   3.3.
                                                                                                            the amount of any secured claims on Schedule a
                                                          U Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
           Model:
                                                          U Debtor 2 only
           Year:                                                                                            Current value of the      Current value of the
                                                          U Debtor 1 and Debtor 2 only
                                                                                                            entire property?          portion you own?
           Approximate mileage:                           U At least one of the debtors and another
           Other information:
                                                          U Check if this is community property (see
                                                            instructions)


           Make:                                          Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
   3.4.
                                                                                                            the amount of any secured claims on Schedule a
                                                          U Debtor 1 only                                   Creditors Who Have Claims Secured by Property
           Model:
                                                          L:1 Debtor 2 only
           Year:                                                                                            Current value of the      Current value of the
                                                          U Debtor 1 and Debtor 2 only
                                                                                                            entire property?          portion you own?
           Approximate mileage:                           U At least one of the debtors and another
           Other information:
                                                          U Check if this is community property (see
                                                            instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   RI No
   CI Yes

                                                          Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    4.1.   Make:
                                                                                                            the amount of any secured claims on Schedule a
                                                          U Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
           Model:
                                                          U Debtor 2 only
           Year:
                                                          U Debtor 1 and Debtor 2 only                      Current value of the       Current value of the
           Other information:                             U At least one of the debtors and another         entire property?           portion you own?


                                                          U Check if this is community property (see
                                                            instructions)



   If you own or have more than one, list here:
                                                          Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    4.2.   Make:
                                                                                                            the amount of any secured claims on Schedule D:
                                                          U Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
           Model:
                                                          U Debtor 2 only
           Year:                                                                                             Current value of the      Current value of the
                                                          U Debtor 1 and Debtor 2 only                                                 portion you own?
                                                                                                             entire property?
           Other information:                             U At least one of the debtors and another


                                                          U Check if this is community property (see
                                                            instructions)




5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                             10,785.00
   you have attached for Part 2. Write that number here




 Official Form 106A/B                                       Schedule NB: Property                                                              page 3
               Case 19-58791-bem                   Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                           Desc
Debtor 1       Charleathia C. Barlow                         Petition Page 25 of 69
                                                                                 Case number (if known)
               First Name    Middle Name        Last Name




Part 3:    Describe Your Personal and Household Hems

                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                             portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   CI No
   O Yes. Describe           Furniture and household goods                                                                                       550.00

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   CI No
   O Yes. Describe           TV, Computer                                                                                                        150.00

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   O No
   U Yes. Describe                                                                                                                                   0.00

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
   21 No
   U Yes. Describe.


10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   O No
   U Yes. Describe                                                                                                                                   0.00

11. Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   U No
   O Yes. Describe          [ -Clothes, underwear, coat, shoes                                                                                   200.00


12.Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   CI No
   O Yes. Describe                                                                                                                               100.00
                              Costume jewelry, sterling silver bracelet
13.Non-farm animals
   Examples: Dogs, cats, birds, horses

   CI No
   U Yes. Describe                                                                                                                                   0.00

14. Any other personal and household items you did not already list, including any health aids you did not list

    CI No
    U Yes. Give specific                                                                                                                             0.00
       information.

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                 1,000.00
    for Part 3. Write that number here                                                                                    4


 Official Form 106A/B                                       Schedule NB: Property                                                           page 4
                Case 19-58791-bem                    Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                              Desc
Debtor 1       Charleathia C. Barlow                            Petition Page 26 of 69
                                                                                    Case number (if known)
                First Name   Middle Name           Last Name




Part 4:       Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                         Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured claims
                                                                                                                                    or exemptions

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   U No
   VI Yes                                                                                                    Cash:                                    25.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.
   U No
    ZI   Yes                                                   Institution name:


                              17.1. Checking account:          Wells Fargo                                                                             25.00
                             17.2. Checking account:

                              17.3. Savings account:

                              17.4. Savings account:

                              17.5. Certificates of deposit:

                              17.6. Other financial account:

                              17.7. Other financial account:

                              17.8. Other financial account:

                              17.9. Other financial account:




IS. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    •    No
   Li Yes                     Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture

    WI No                     Name of entity:                                                                % of ownership:
    U Yes. Give specific                                                                                      0%
       information about
       them
                                                                                                              0%
                                                                                                              0%




 Official Form 106A/B                                          Schedule A/B: Property                                                             page 5
               Case 19-58791-bem                       Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                      Desc
Debtor 1     Charleathia C. Barlow                                Petition Page 27 of 69
                                                                                      Case number (if known)
               First Name    Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   El No
      Yes. Give specific     Issuer name:
      information about
      them




21.Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   El No
   0 Yes. List each
       account separately. Type of account:            Institution name:

                             401(k) or similar plan:

                              Pension plan:

                              IRA:

                              Retirement account:

                              Keogh:

                              Additional account:

                              Additional account:



22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

        No
    0 Yes                                           Institution name or individual:
                              Electric:

                              Gas:

                              Heating oil:

                              Security deposit on rental unit:

                              Prepaid rent:

                              Telephone:
                              Water:

                              Rented furniture:

                              Other:



 23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

    El No
    0 Yes                      Issuer name and description:




  Official Form 106A/B                                           Schedule NB: Property                                                  page 6
                   Case 19-58791-bem                    Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                                   Desc
    Debtor 1      Charleathia C. Barlow                            Petition Page 28 of 69
                                                                                       Case number (if known)
                   First Name    Middle Name          Last Name




    24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       a    No
       CI   Yes                           Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




    25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
'       exercisable for your benefit

       a    No
       O Yes. Give specific
         information about them....


    26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
        Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       la No
       O Yes. Give specific
         information about them....


    27. Licenses, franchises, and other general intangibles
        Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

       la No
       CI   Yes. Give specific
            information about them....


    Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                               portion you own?
                                                                                                                                               Do not deduct secured
                                                                                                                                               claims or exemptions

    28. Tax refunds owed to you
       lid No
       O Yes. Give specific information                                                                              Federal:
              about them, including whether
              you already filed the returns                                                                          State:
              and the tax years.
                                                                                                                     Local:


    29. Family support
        Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        a   No
        U Yes. Give specific information
                                                                                                                     Alimony:
                                                                                                                     Maintenance:
                                                                                                                     Support:
                                                                                                                     Divorce settlement:
                                                                                                                     Property settlement:

    30. Other amounts someone owes you
'       Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                  Social Security benefits; unpaid loans you made to someone else
        a   No
        U Yes. Give specific information




     Official Form 106A/B                                         Schedule A/B: Property                                                                 page 7
                Case 19-58791-bem                      Doc 1        Filed 06/05/19 Entered 06/05/19 11:19:06                                          Desc
Debtor 1      Charleathia C. Barlow                                Petition Page 29 of 69
                                                                                       Case number (if known)
               First Name      Middle Name           Last Name




31.Interests in insurance policies
   Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
   6Z1 No
   CI Yes. Name the insurance company Company name:                                                        Beneficiary:                             Surrender or refund value:
           of each policy and list its value....




32.Any interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   O No
   O Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   O No
   CI    Yes. Describe each claim.


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
    O No
    O Yes. Describe each claim.




35.Any financial assets you did not already list

    O No
    O Yes. Give specific information



36.Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
   for Part 4. Write that number here                                                                                                     4                            50.00



Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

34.Do you own or have any legal or equitable interest in any business-related property?
    O No. Go to Part 6.
    O Yes. Go to line 38.
                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.

38. Accounts receivable or commissions you already earned
    O No
    O Yes. Describe


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    O No
    ZI   Yes. Describe




 Official Form 106A/B                                            Schedule NB: Property                                                                          page 8
                  Case 19-58791-bem                   Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06                       Desc
  Debtor 1    Charleathia C. Barlow                           Petition Page 30 of 69
                                                                                  Case number (if known)
                  First Name   Middle Name       Last Name




 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

    12I No
    O Yes. Describe



 41.Inventory
     a No
     LI Yes. Describe



 42.Interests in partnerships or joint ventures
     21 No
     O Yes. Describe           Name of entity:                                                            % of ownership:




 43. Customer lists, mailing lists, or other compilations
     a No
     O Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
              0     No
              LI Yes. Describe.



 44. Any business-related property you did not already list
     a No
     U Yes. Give specific
        information




, 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                                  0.00
      for Part 5. Write that number here




 Part 6:      Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.


 46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
     121 No. Go to Part 7.
     O Yes. Go to line 47.
                                                                                                                            Current value of the
                                                                                                                            portion you own?
                                                                                                                            Do not deduct secured claims
                                                                                                                            or exemptions.
 47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
     1:1 No
     LI Yes




  Official Form 106A/B                                       Schedule A/B: Property                                                      page 9
                  Case 19-58791-bem                      Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                       Desc
  Debtor 1       Charleathia C. Barlow                              Petition Page 31 of 69
                                                                                        Case number Cif known)
                  First Name          Middle Name      Last Name




 48. Crops—either growing or harvested
       No
     U Yes. Give specific
       information

 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
     U No
     • Yes



 50. Farm and fishing supplies,           chemicals, and feed
     U No
     U Yes



; 51. Any farm- and commercial fishing-related property you did not already list
      CI No
      U Yes. Give specific
         information

  52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                  0.00
      for Part 6. Write that number here                                                                                   4




OE              Describe All Property You Own or Have an Interest in That You Did Not List Above

; 53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership

     la No
     U Yes. Give specific
        information.




; 54. Add the   dollar value of all of your entries from Part 7. Write that number here                                                          0.00




  Part 8:       List the Totals of Each Part of this Form


  55. Part 1: Total real       estate, line 2                                                                               4 ; $              0.00

, 56. Part 2: Total vehicles, line 5                                                   10,785.00

  57.Part 3: Total personal and household items, line 15                                1,000.00

  58.Part 4: Total financial assets, line 36                                                50.00

  59.Part 5: Total business-related property, line 45                                        0.00

  60.Part 6: Total farm- and fishing-related property, line 52                               0.00

  61.Part 7: Total other property not listed, line 54                         4$             0.00

  62.Total personal property. Add lines 56 through 61.                                 11,835.00 Copy personal property total 4 '+ $       11,835.00



  63.Total of all property on Schedule A/B. Add line 55+ line 62
                                                                                                                                           11,835.00



   Official Form 106A/B                                            Schedule A/B: Property                                                   page 10
                  Case 19-58791-bem                      Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                              Desc
                                                                  Petition Page 32 of 69
 Fill in this information to identify your case:

 Debtor            Charleathia C. Barlow
                    First Name                 Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name              Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number                                                                                                                            U Check if this is an
  (If known)
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule NB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      CI You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on         Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
       Schedule A/B that lists this property                 portion you own
                                                             Copy the value from    Check only one box for each exemption.
                                                             Schedule A/B

      Brief                                                                                                                  OCGA 44-13-100(a)(3)
      description:
                                  Kia Automobile             $ 10,785.00                $ 5,000.00
      Line from                                                                     O 100% of fair market value, up to
      Schedule A/B:               3.1                                                 any applicable statutory limit


     , Brief
       description:               Kia Automobile             $ 10,785.00            • $    5,600.00                          Wildcard
                                                                                    •   100% of fair market value, up to     OCGA 44-13-100(a)(6)
      Line from
      Schedule NB:                                                                      any applicable statutory limit

      Brief                                                                                                                  OCGA 44-13-100(a)(4)
      description:
                                  Household Goods            $ 500.00                   $ 500.00
      Line from                                                                     0 100% of fair market value, up to
      Schedule NB:                3                                                     any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

           No
      0    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           U      No
           0      Yes



Official Form 106C                                           Schedule C: The Property You Claim as Exempt                                        page 1 of   2
              Case 19-58791-bem                    Doc 1        Filed 06/05/19 Entered 06/05/19 11:19:06                             Desc
              Charleathia C. Barlow                            Petition Page 33 of Case
                                                                                   69 number (If known)
Debtor 1
              First Name         Middle Name   Last Name




 Part 2:     Additional Page

      Brief description of the property and line       Current value of the                                             Specific laws that allow exemption
      on Schedule A/B that lists this property         portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule NB

     Brief                                                                                                             OCGA 44-13-100(a)(4)
                           TV. Computer                            150.00           $       150.00
     description:
                                                                                    100% of fair market value, up to
     Line from             3.7                                                      any applicable statutory limit
     Schedule
         _     A/B:.
     Brief                                                                                                             OCGA 44-13-100(a)(4)
     description:
                           Clothes, shoes                          200.00           $       200.00
                                                                              1:1 100% of fair market value, up to
     Line from
     Schedule NB:
                           3.11                                                     any applicable statutory limit


     Brief                 Jewelry                                 100.00          gs        100.00                    OCGA 44-13-100(a)(4)
     description:
                                                                              0 100% of fair market value, up to
     Line from             3.12                                                     any applicable statutory limit
     Schedule A/B:

     Brief
     description:                                                                   $
                                                                               O 100% of fair market value, up to
      Line from
                                                                                 any applicable statutory limit
      Schedule A/B:
      Brief
      description:                                                                  $
                                                                               O 100% of fair market value, up to
      Line from
                                                                                 any applicable statutory limit
      Schedule NB:

      Brief
      description:                                                                 Us
                                                                                    100% of fair market value, up to
      Line from
                                                                                    any applicable statutory limit
      Schedule A/B:

      Brief
      description:                                                                 Us
                                                                               0 100% of fair market value, up to
      Line from
                                                                                    any applicable statutory limit
      Schedule A/B .
      Brief
      description:                                                                 Us
                                                                               •    100% of fair market value, up to
      Line from
                                                                                    any applicable statutory limit
      Schedule NB:

      Brief
      description:                                                                 Us
                                                                               O 100% of fair market value, up to
      Line from
                                                                                 any applicable statutory limit
      Schedule NB:

      Brief
      description:                                         s                       Us
                                                                               0 100% of fair market value, up to
      Line from
                                                                                    any applicable statutory limit
      Schedule IVB .
      Brief
      description:                                                                 Us
                                                                               0 100% of fair market value, up to
      Line from
                                                                                    any applicable statutory limit
      Schedule NB:

      Brief
                                                                                    $
      description:
                                                                               0 100% of fair market value, up to
      Line from
                                                                                    any applicable statutory limit
      Schedule NB:


 Official Form 106C                                    Schedule C: The Property You Claim as Exempt,..                                    page 2   of 2
                      Case 19-58791-bem                       Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                             Desc
                                                                         Petition Page 34 of 69
Fill in this information to identify your case:


Debtor 1              Charleathia C. Barlow
                      First Name                Middle Name                   Last Name

Debtor 2
(Spouse, if filing)   First Name                Middle Name                   Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number
(If known)                                                                                                                                        Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
   12i Yes. Fill in all of the information below.

               List All Secured Claims
                                                                                                          Column A                   Column B                  Column_
8. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim..            ,Value of collateral'',   Unsecured
   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. 'Do not deduct the          that supports this        portion
   As much as possible, list the claims in alphabetical order according to the creditor's name.           Value of collateral.       claim                     If any.= .
2.1                                                       Describe the property that secures the claim:                  17,413.00 $          5,331.00 $            0.00
      Santander
      Creditor's Name
      PO Box 560284                                      2012 Kia Optima
      Number            Street
                                                          As of the date you file, the claim is: Check all that apply.
                                                          O Contingent
      Dallas                       TX 75356               •   Unllquidated
      City                         State   ZIP Code       O Disputed
  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
  V     Debtor 1 only                                     V    An agreement you made (such as mortgage or secured
  O Debtor 2 only                                              car loan)
  O Debtor 1 and Debtor 2 only                            O    Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another               O Judgment lien from a lawsuit
                                                          O Other (including a right to offset)
  O Check if this claim relates to a
     community debt
  Date debt was incurred                                  Last 4 digits of account number 1          0    0    0
2.2                                                       Describe the property that secures the claim:                  16,829.00 $        10,785.00 $              0.00
      Credit Acceptance Corp
      Creditor's Name
      PO Box 5070                                        2017 Kia Optima
      Number            Street
                                                          As of the date you file, the claim is: Check all that apply.
                                                          •    Contingent
       Southfield                  MI      48066          •    Unliquidated
      City                         State   ZIP Code       O Disputed
  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
  V     Debtor 1 only                                     V    An agreement you made (such as mortgage or secured
  O Debtor 2 only                                              car loan)
  •     Debtor 1 and Debtor 2 only                             Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another                    Judgment lien from a lawsuit
                                                               Other (including a right to offset)
  O Check if this claim relates to a b
     community debt                  o             qe6
  Date debt was incurred 03/12/    I   1                  Last 4 digits of account number j ..        0    8    0
      Add the dollar value of your entries in Column A on this page. Write that number here:                             34,242.00

 Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                          page 1 of 2
                     Case 19-58791-bem                           Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                                           Desc
                                                                           Petition Page 35 of 69
Debtor 1           Charleathia C. Barlow                                                                          Case number (if known)
                    First Name     Middle Name          Last Name


                                                                                                                             Column A               Column B                Column C
                 Additional Page
                                                                                                                             Amount of claim          Value of collateral   Unsecured
                 After listing any entries on this page, number them beginning with 2.3, followed                            Do not deduct the        that supports this    Portion
                 by 2.4, and so forth.                                                                                       Value pf collateral.     claim                 If any

       Progressive Leasing                              Describe the property that secures the claim:
                                                                                                                                      1,000.00        $      1,000.00 $              0.00
       Creditor's Name
       256 West Data Dr                                 Furniture
       Number            Street

                                                        As of the date you file, the claim is: Check all that apply.
       Draper                       UT 84020            O Contingent
       City                        State    ZIP Code    •         Unliquidated
                                                        O Disputed

 Who owes the debt? Check one.                          Nature of lien. Check all that apply.
  V      Debtor 1 only                                    An agreement you made (such as mortgage or secured
  O Debtor 2 only                                         car loan)
  O Debtor 1 and Debtor 2 only                          O Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another             O Judgment lien from a lawsuit
                                                        O Other (including a right to offset)
  U Check if this claim relates to a
    community debt

  Date debt was incurred                                Last 4 digits of account number              j,   9   0       1

        Snap Finance                                    Describe the property that secures the claim:
                                                                                                                                       2,079.00 $             2,079.00 $             0.00
       Creditor's Name
        PO Box 26561                                    Bedroom Furniture
       Number            Street
                                                        As of the date you file, the claim is: Check all that apply.
                                                         O Contingent
        Salt Lake City               UT 84126            •        Unliquidated
       City                         State   ZIP Code        O Disputed
  Who owes the debt? Check one.                          Nature of lien. Check all that apply.
  O Debtor 1 only                                           V An agreement you made (such as mortgage or secured
  U Debtor 2 only                                             car loan)
  CI      Debtor 1 and Debtor 2 only                        O Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another                 O Judgment lien from a lawsuit
                                                            O Other (including a right to offset)
  U Check if this claim relates to a
    community debt

  Date debt was incurred                                    Last 4 digits of account number           8 —
                                                                                                        9 — 1
                                                                                                          0 —

                                                            Describe the property that secures the claim:
        Creditor's Name

        Number            Street

                                                            As of the date you file, the claim is: Check all that apply.
                                                             O Contingent
        City                        State    ZIP Code        •    Unliquidated
                                                             O Disputed

  Who owes the debt? Check one.                             Nature of lien. Check all that apply.
   O Debtor 1 only                                           CIAn agreement you made (such as mortgage or secured
   O Debtor 2 only                                             car loan)
   •      Debtor 1 and Debtor 2 only                         O Statutory lien (such as tax lien, mechanic's lien)
   O At least one of the debtors and another                 O Judgment lien from a lawsuit
                                                             O Other (including a right to offset)
  U Check if this claim relates to a
    community debt
   Date debt was incurred                                    Last 4 digits of account number

               Add the dollar value of your entries in Column A on this page. Write that number here:                                      3,079.00
               If this is the last page of your form, add the dollar value totals from all pages.                                     37,321.00
               Write that number here:

 Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                            page 2     of 2
                Case 19-58791-bem                    Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                Desc
                                                              Petition Page 36 of 69
Debtor 1       Charleathia C. Barlow                                                           Case number (If known)
                First Name      Middle Name       Last Name


  Part 2:       List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
 agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
 you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
kbe notified for any debts in Part 1, do not fill out or submit this page.

                                                                                          On which line in Part 1 did you enter the creditor?

      Name                                                                                Last 4 digits of account number


      Number         Street




      City                                           State         ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?

      Name                                                                                Last 4 digits of account number


      Number          Street




       City                                          State         ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?

       Name                                                                               Last 4 digits of account number


       Number         Street




       City                                           State        ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor?

       Name                                                                               Last 4 digits of account number         0    0    0


       Number         Street




       City                                           State        ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number          Street




       City                                           State        ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number          Street




       City                                           State        ZIP Code



 Official Form 106D                           Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                            page      of
                   Case 19-58791-bem                    Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                                  Desc
  Fill in this information to identify your case:
                                                                   Petition Page 37 of 69

  Debtor 1          Charleathia C. Barlow
                     First Name               Middle Name                Last Name
  Debtor 2
  (Spouse, if filing) First Name              Middle Name                Last Name

  United States Bankruptcy Court for the: Northern District of Georgia
                                                                                                                                             0   Check if this is an
  Case number
  (If known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                          12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule Cr: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                 List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
      WI No. Go to Part 2.
      0 Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim, For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditors name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet)
                                                                                                                              Total claim   Priority     Nonpriority
                                                                                                                                            amount       amount
2.1
                                                               Last 4 digits of account number
       Priority Creditors Name
                                                               When was the debt incurred?
       Number            Street
                                                               As of the date you file, the claim is: Check all that apply.
                                                               O Contingent
        City                          State    ZIP Code
                                                               •    Unliquidated
        Who incurred the debt? Check one.                      O Disputed
        O Debtor 1 only
        O Debtor 2 only                                        Type of PRIORITY unsecured claim:
        O Debtor 1 and Debtor 2 only                           O Domestic support obligations
        0 At least one of the debtors and another
                                                               O Taxes and certain other debts you owe the government
        O Check if this claim is for a community debt          CI Claims for death or personal injury while you were
        Is the claim subject to offset?                             intoxicated
        O No                                                   O Other. Specify
        O Yes

                                                               Last 4 digits of account number ___                            $
        Priority Creditors Name
                                                               When was the debt incurred?
        Number           Street
                                                               As of the date you file, the claim is: Check all that apply.
                                                               O Contingent
        City                          State    ZIP Code        •    unliquidated
        Who incurred the debt? Check one.                      O Disputed
        O Debtor 1 only
                                                               Type of PRIORITY unsecured claim:
        O Debtor 2 only
                                                               •    Domestic support obligations
        CI Debtor 1 and Debtor 2 only
                                                               O Taxes and certain other debts you owe the government
        0 At least one of the debtors and another
                                                               O Claims for death or personal injury while you were
        •      Check if this claim is for a community debt       intoxicated
        Is the claim subject to offset?                        O Other. Specify
        LI No
        O Yes


 Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                          page 1 0f12
                     Case 19-58791-bem                         Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                   Desc
Debtor 1            Charleathia C. Barlow                                                   Case number (if known)
                     First Name         Middle Name      Last Name      Petition Page 38 of 69
 Part 2:            List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      0       Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 32 you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.

                                                                                                                                                           Total claim
4T1 Capital One Bank                                                                Last 4 digits of account number       9 6 2 0
          Nonpriority Creditor's Name
                                                                                                                                                                    309.00
                                                                                    When was the debt incurred?           04/24/2013
          PO Box 30261
          Number          Street
          Salt Lake City                               UT             84130
          City                                         State         ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                    O Contingent
          Who incurred the debt? Check one.                                         • Unliquidated
          VI Debtor 1 only                                                          O Disputed
          O Debtor 2 only
          O Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
          U At least one of the debtors and another                                  O Student loans
          U Check if this claim is for a community debt                              O Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
          Is the claim subject to offset?                                            • Debts to pension or profit-sharing plans, and other similar debts
          • No                                                                       Lif Other. Specify   Credit Account
          O Yes


E         Capital One Bank USA NA
          Nonpriority Creditor's Name
                                                                                    Last 4 digits of account number
                                                                                    When was the debt incurred?
                                                                                                                           8 2 6 8
                                                                                                                          04/03/2015
                                                                                                                                                                  1,214.00

          PO Box 85015
          Number           Street
          Richmond                                     VA             23285          As of the date you file, the claim is: Check all that apply.
          City                                         State         ZIP Code
                                                                                     • Contingent
          Who incurred the debt? Check one.                                          • Unliquidated
                                                                                     O Disputed
          VI Debtor 1 only
          O Debtor 2 only
                                                                                     Type of NONPRIORITY unsecured claim:
          O Debtor I and Debtor 2 only
          CI At least one of the debtors and another                                 CIStudent loans
                                                                                     O Obligations arising out of a separation agreement or divorce
          •      Check if this claim is for a community debt                           that you did not report as priority claims
          Is the claim subject to offset?                                            O Debts to pension or profit-sharing plans, and other similar debts
          U No                                                                       ✓ Other. Specify Credit Account
          O Yes

4.3
          Citibank Recovery for Macys                                                Last 4 digits of account number             8        _12                     4,635.00
          Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
          PO Box 790034
          Number           Street
          St Louis                                      MO            63179          As of the date you file, the claim is: Check all that apply.
          City                                         State         ZIP Code
                                                                                     O Contingent
          Who incurred the debt? Check one.
                                                                                     •  Unliquidated
          41 Debtor 1 only                                                           CI Disputed
          O Debtor 2 only
          O Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
          0 At least one of the debtors and another
                                                                                     • Student loans
          O Check if this claim is for a community debt                              O Obligations arising out of a separation agreement or divorce
                                                                                       that you did not report as priority claims
          Is the claim subject to offset?
                                                                                     O Debts to pension or profit-sharing plans, and other similar debts
          U No
                                                                                     • Other. Specify Charge Account
          O Yes



Official Form 106E/F                                           Schedule OF: Creditors Who Have Unsecured Claims                                                 page     2 of 12
                  Case 19-58791-bem
                 Charleathia C. Barlow
                                                          Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                                      Desc
Debtor 1                                                                                Case number (if known)
                  First Name        Middle Name      Last Name      Petition Page 39 of 69

                Your NONPRIORITY Unsecured Claims — Continuation Page



After listing any entries on this page, number them beginning with 44 followed by CS, and so forth.                                                           Total claim


4.4                                                                               Last 4 digits of account number 0               1    5     5
      Comcast                                                                                                                                                 $      250.00
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
      PO Box 71211
      Number           Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      Charlotte                                    NC             28272
      City                                        State          ZIP Code         0       Contingent
                                                                                  •       Unliquidated
      Who incurred the debt? Check one.                                           O       Disputed
             Debtor 1 only
      O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      LI Debtor 1 and Debtor 2 only                                               O       Student loans
      0 At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                  O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                             g       Other. Specify    Utility Account
      1:1 No
      LI Yes

                       „                                                                         31r,-,C1   211=1:,


4.5
                                                                                  Last 4 digits of account number           2     8    5     7                $      120.00
      Dekalb Pathology PC
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?              08/04/2018
      PO Box 1457
      Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
       Blue Field                                  WV             24701
      City                                        State          ZIP Code         O       Contingent
                                                                                  •       Unliquidated
      Who incurred the debt? Check one.                                           O       Disputed
      g      Debtor 1 only
      LI     Debtor 2 only                                                        Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                O       Student loans
      0 At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                  O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 g   Other. Specify    Medical Bill
      U No
      O Yes


                                                                                                                                                              $      108.00
                                                                                      Last 4 digits of account number      J . 7        4    0
       Dekalb Pathology PC
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?              08/04/2018
       PO Box 1457
      Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
       Blue Field                                  WV             24701
      City                                        State          ZIP Code             O   Contingent
                                                                                      •   Unliquidated
      Who incurred the debt? Check one.                                               O   Disputed
      Vi Debtor 1 only
      O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                    LI Student loans
      0 At least one of the debtors and another                                       LI Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                      O   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 g   Other. Specify    Medical Bill
      U No
      O Yes




Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                       page3   of 12
                           Case 19-58791-bem                    Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                        Desc
                           Charleathia C. Barlow
Debtor 1
                           First Name     Middle Name     Last Name
                                                                         Petition Page 40 of 69
                                                                                             Case number                   (if known)




                     Your NONPRIORITY Unsecured Claims — Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


4.7                                                                                     Last 4 digits of account number 1                   5   6   9
         Department of Education Navient
        Nonpriority Creditor's Name
                                                                                        When was the debt incurred?                05/30/2014
         PO Box 9655
        Number                  Street
                                                                                        As of the date you file, the claim is: Check all that apply.
         Wilkes Barre                                   PA             18773
        City                                            State         ZIP Code          O        Contingent
                                                                                        •        Unliquidated
        Who incurred the debt? Check one.                                               CI       Disputed
                Debtor 1 only
         O Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
         O Debtor 1 and Debtor 2 only                                                            Student loans
         0 At least one of the debtors and another                                      CIObligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
         U Check if this claim is for a community debt
                                                                                        O Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                CI       Other. Specify
         U No
         O Yes

      untesscascnomrs•a-

4.8
                                                                                        Last 4 digits of account number                 3   7   6   2
         Department of Education Navient
         Nonpriority Creditor's Name
                                                                                        When was the debt incurred?                 01 /02/2007
          123 Justison St 3rd Floor
         Number                  Street
                                                                                        As of the date you file, the claim is: Check all that apply.
          Wilmington                                    DE             19801
         City                                           State         ZIP Code          O        Contingent
                                                                                                 Unliquidated
         Who incurred the debt? Check one.                                              LI       Disputed
         VI Debtor 1 only
         El     Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
         LI Debtor 1 and Debtor 2 only                                                  g        Student loans
         O At least one of the debtors and another                                          •    Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
         U Check if this claim is for a community debt
                                                                                            CI   Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                    O Other. Specify
         O No
         O Yes


4.9
                                                                                        Last 4 digits of account number                 9   4   0   3
          Esoterix Genetic Laboratories
         Nonpriority Creditor's Name
                                                                                            When was the debt incurred?             12/18/2017
          PO Box 2240
         Number                  Street
                                                                                        As of the date you file, the claim is: Check all that apply.
          Burlington                                     NC            27216
         City                                           State         ZIP Code              O Contingent
                                                                                            •    Unliquidated
         Who incurred the debt? Check one.                                                  O Disputed
                 Debtor 1 only
          O Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
          O Debtor 1 and Debtor 2 only                                                      CI   Student loans
          0 At least one of the debtors and another                                         O    Obligations arising out of a separation agreement or divorce that
                                                                                                 you did not report as priority claims
          •      Check if this claim is for a community debt
                                                                                            CI   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                   Vi Other. Specify     Medical Bill
          1:-.1 No
          CI     Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                    page4   of 12
                   Case 19-58791-bem                            Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                                        Desc
                   Charleathia C. Barlow
Debtor 1
                   First Name       Middle Name           Last Name      Petition Page 41 of 69
                                                                                             Case number (if known)



                 Your NONPRIORITY Unsecured Claims — Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


10                                                                                                                                             0           2
      Federal Loan Servicing                                                            Last 4 digits of account number 0             0
     Nonpriority Creditor's Name
                                                                                        When was the debt incurred?            04/08/2016
      PO Box 60610
     Number             Street
                                                                                        As of the date you file, the claim is: Check all that apply.
      Harrisburg                                        PA             17106
     City                                               State         ZIP Code          U Contingent
                                                                                        •        Unliquidated
     Who incurred the debt? Check one.                                                  U Disputed
              Debtor 1 only
     U Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
     U Debtor 1 and Debtor 2 only                                                       21 Student loans
      •       At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
     U Check if this claim is for a community debt
                                                                                        U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   U Other. Specify
      ▪       No
      U Yes

                                                                                                                                       Nesiriurs9-...23:9.C.366.guswr,,crsslIalefir


11
                                                                                        Last 4 digits of account number 0             0         0           3                         $ 7,415.00
      Federal Loan Servicing
      Nonpriority Creditor's Name
                                                                                        When was the debt incurred?
      PO Box 60610
      Number             Street
                                                                                        As of the date you file, the claim is: Check all that apply.
      Harrisburg                                         PA            17106
      City                                              State         ZIP Code          U Contingent
                                                                                        •        Unliquidated
      Who incurred the debt? Check one.                                                 U Disputed
      141 Debtor 1 only
      U Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                      U Student loans
      U At least one of the debtors and another                                         U Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                        U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   U        Other. Specify
      U No
      U Yes



                                                                                        Last 4 digits of account number         2 .J . 8                      1
          Geico Indemnity Company
      Nonpriority Creditor's Name
                                                                                        When was the debt incurred?
          PO Box 55126
      Number             Street
                                                                                        As of the date you file, the claim is: Check all that apply.
          Boston                                         MA            02205
      City                                              State         ZIP Code          U Contingent
                                                                                            ▪    Unliquidated
      Who incurred the debt? Check one.                                                 U Disputed
              Debtor 1 only
      U Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
          •   Debtor 1 and Debtor 2 only                                                    U Student loans
      U At least one of the debtors and another                                             U Obligations arising out of a separation agreement or divorce that
                                                                                              you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                            U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                       wr   Other. Specify   Insurance
          ▪   No
          U Yes




Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                                     page 5   of 12
                  Case 19-58791-bem
                  Charleathia C. Barlow
                                                           Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                    Desc
Debtor 1                                                                                Case number (if known)
                  First Name        Middle Name      Last Name      Petition Page 42 of 69

              Your NONPRIORITY Unsecured Claims — Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                      Total claim


13                                                                                                                             6     8    4
                                                                                   Last 4 digits of account number 3                                        $     141.00
      Georgia's Own Credit Union
     Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
      PO Box 105205
     Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Atlanta                                      GA             30348
     City                                          State         ZIP Code          O    Contingent
                                                                                   O Unliquidated
     Who incurred the debt? Check one.                                             O    Disputed
      V Debtor 1 only
      O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                 O    Student loans
      0 At least one of the debtors and another                                    LIObligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                   O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              II   Other. Specify   Credit Account
      O No
      O Yes



14
                                                                                   Last 4 digits of account number 7           4     7    2                 $ 2,156.00
      Henry Anesthesia Assoc
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?           08/05/2018
      PO Box 102966
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Atlanta                                       GA            30368
      City                                         State         ZIP Code          O    Contingent
                                                                                   1:1 Unliquidated
      Who incurred the debt? Check one.                                            O    Disputed
      V Debtor 1 only
      O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      LI Debtor 1 and Debtor 2 only                                                O    Student loans
      LI At least one of the debtors and another                                   O    Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                   LI   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              611 Other. Specify Medical Bill
      •      No
      0 Yes
                                                                                                                                                                    93.00
                                                                                   Last 4 digits of account number 8            6    9     9
      Lab Corp
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?           03/05/2017
      PO Box 2240
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Burlington                                    NC            27216
      City                                         State         ZIP Code          O    Contingent
                                                                                   •    Unliquidated
      Who incurred the debt? Check one.                                            LI   Disputed
      V Debtor 1 only
      O Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                 •    Student loans
      0 At least one of the debtors and another                                    LIObligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                   O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                               V   Other. Specify   Medical Bill
      U No
      O Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                    page6   of 12
                  Case 19-58791-bem                            Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                     Desc
Debtor 1         Charleathia C. Barlow                                                      Case number (if known)
                  First Name       Middle Name           Last Name      Petition Page 43 of 69

Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page



After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                       Total claim



      Opportunity Financial, LLC
                                                                                       Last 4 digits of account number j      .. 6 . _1 1.                   $    2,602.00
     Nonpriority Creditors Name
                                                                                       When was the debt incurred?           01/04/2019
      130 E Randolph St Suite 3400
     Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Chicago                                          IL             60601
     City                                              State         ZIP Code          O Contingent
                                                                                         Unliquidated
     Who incurred the debt? Check one.                                                 O Disputed
      V Debtor 1 only
      O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                     O Student loans
      0 At least one of the debtors and another                                        • Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
     Is the claim subject to offset?                                                   la Other. Specify         Loan
      El No
      LI Yes
                                                                                                                                111.2.21,ca


17
      Orchard Bank
                                                                                       Last 4 digits of account number 5           8          8   7          $      565.00
      Nonpriority Creditors Name
                                                                                       When was the debt incurred?           04/11/2011
      500 Summit Lake Dr Suite 400
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Vaalhalla                                         NY            10595
      City                                             State         ZIP Code          •        Contingent
                                                                                       •        Unliquidated
      Who incurred the debt? Check one.                                                LI       Disputed
      V      Debtor 1 only
      O      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      O      Debtor 1 and Debtor 2 only                                                O Student loans
      O      At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  la       Other. Specify   Credit Account
      LI No
      O Yes

                                                                                                                                                             $      256.00
                                                                                       Last 4 digits of account number 9             9        4   0
      Progressive Insurance
      Nonpriority Creditors Name
                                                                                       When was the debt incurred?
      P0 Box 55126
      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Boston                                            MA            02205
      City                                             State         ZIP Code          LI       Contingent
                                                                                       •        Unliquidated
      Who incurred the debt? Check one.                                                O Disputed
      V Debtor 1 only
      O Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                     Cl Student loans
      0 At least one of the debtors and another                                        O Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      O Check if this claim Is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                      wr   Other. Specify   Insurance
      U No
      O Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                 page7   of 12
                   Case 19-58791-bem
                   Charleathia C. Barlow
                                                               Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                     Desc
Debtor 1                                                                                    Case number (if known)
                   First Name       Middle Name          Last Name      Petition Page 44 of 69

Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


19                                                                                     Last 4 digits of account number R             A    A     I
      Radiology Assoc of Atlanta PA
     Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              08/08/2018
      PO Box 2326
     Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Indianapolis                                     IN             46206
     City                                              State         ZIP Code          CI       Contingent
                                                                                       •        Unliquidated
     Who incurred the debt? Check one.                                                 O Disputed
      V Debtor 1 only
      CI Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      CI Debtor 1 and Debtor 2 only                                                    O        Student loans
      0 At least one of the debtors and another                                        O Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  0        Other. Specify   Medical Bill
      CI No
      O Yes



20
                                                                                       Last 4 digits of account number          3    2     1 9                   $   150.00
      Spectrum / Charter Communications
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              11/01/2017
      1015 Olentangy River Rd
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Columbus                                          OH            43212
      City                                             State         ZIP Code          CI       Contingent
                                                                                                Unliquidated
      Who incurred the debt? Check one.                                                O Disputed
      V Debtor 1 only
      CI Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
      CI Debtor 1 and Debtor 2 only                                                    CI       Student loans
      CI At least one of the debtors and another                                       O Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
      •      Check if this claim is for a community debt
                                                                                       O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  la Other. Specify         Utility Bill
      O No
      CI     Yes



                                                                                       Last 4 digits of account number           1    0    8    6
      Suntrust Bank
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              01/18/2019
      PO Box 26150
      Number             Street
                                                                                       As of the date you file, the claim is: Check all that apply.
      Richmond                                          VA            23260
      City                                             State         ZIP Code              CI   Contingent
                                                                                           •    Unliquidated
      Who incurred the debt? Check one.                                                    O    Disputed
      V Debtor 1 only
      CI     Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      CI     Debtor 1 and Debtor 2 only                                                    O    Student loans
      0      At least one of the debtors and another                                       O Obligations arising out of a separation agreement or divorce that
                                                                                             you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                           O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                      0    Other. Specify   Charge Account
      •      No
      O Yes




Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 8   of 12
                Case 19-58791-bem                         Doc 1                Filed 06/05/19 Entered 06/05/19 11:19:06                                 Desc
               Charleathia C. Barlow                                                              Case number (if known)
Debtor 1
                First Name          Male Name       Last Name                 Petition Page 45 of 69                                                                             c


              Your NONPRIORITY Unsecured Claims — Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


22                                                                                       Last 4 digits of account number           3   9    6    4
      Thomas R. Fitzsimmons MD PC                                                                                                                                  $ 2,397.00
     Nonpriority Creditor's Name
                                                                                         When was the debt incurred?               08/01/2018
      7444 Hannover Pkwy S Suite 225
     Number          Street
                                                                                         As of the date you file, the claim is: Check all that apply.
      Stockbridge                                 GA                     30281
     City                                         State               ZIP Code           O         Contingent
                                                                                         •         Unliquidated
     Who incurred the debt? Check one.                                                   O         Disputed
      Wr Debtor 1 only
      O Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                       O Student loans
      0 At least one of the debtors and another                                          O Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                         O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    Ri Other. Specify          Medical Bill
      U No
      O Yes

                                                           ...NeeCilafaireiniaramir


23
                                                                                         Last 4 digits of account number 0             2 4        9
      Till Residence Finance
      Nonpriority Creditor's Name
                                                                                         When was the debt incurred?               03/05/2019
      3411 Pierce Dr Suite 100
      Number          Street
                                                                                         As of the date you file, the claim is: Check all that apply.
      Chamblee                                     GA                     30341
      City                                        State               ZIP Code                     Contingent
                                                                                                   Unliquidated
      Who incurred the debt? Check one.                                                            Disputed
      Vr Debtor 1 only
      O Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                       O Student loans
      O At least one of the debtors and another                                          O Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                         O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        ta Other. Specify      Loan
      U No
      U Yes

                                                                                         Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                         When was the debt incurred?
      Number          Street
                                                                                         As of the date you file, the claim is: Check all that apply.

      City                                        State                ZIP Code              CI    Contingent
                                                                                             •     Unliquidated
      Who incurred the debt? Check one.                                                      CI    Disputed
      O Debtor 1 only
      O Debtor 2 only                                                                    Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only                                                           O     Student loans
      0 At least one of the debtors and another                                              CIObligations arising out of a separation agreement or divorce that
                                                                                               you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                             O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        1:1   Other. Specify
      LI No
      O Yes




Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                        page9 of 12
                 Case 19-58791-bem                        Doc 1          Filed 06/05/19 Entered 06/05/19 11:19:06                               Desc
Debtor 1        Charleathia C. Barlow                                                       Case number (if known)
                                                                        Petition Page 46 of 69
                First Name       Middle Name           Last Name


Part 3:       List Others to Be Notified About a Debt That You Already Listed




     Name

      PO Box 390905                                                            Line   4.3    of (Check one): U Part 1: Creditors with Priority Unsecured Claims
     Number            Street                                                                                if Part 2: Creditors with Nonpriority Unsecured Claims

                                                                               Last 4 digits of account number      8       8       7   8
      Minneapolis                              MN             55439
      City                                     State               ZIP Code


      Law Offices of Emmett Goodman Jr LLC                                     On which entry in Part 1 or Part 2 did you list the original creditor?
      Name         '

      544 Mulberry St                                                          Line    4.3   of (Check one): 0    Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                     Part 2: Creditors with Nonpriority Unsecured
      Suite 800                                                                Claims

      Macon                                    GA             31201            Last 4 digits of account number
      City                                     State               ZIP Code


       Credit Management LP                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       4200 International Pkwy                                                 Line    4.4   of (Check one): 0    Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                     Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

       Carrollton                               TX            75007            Last 4 digits of account number
                                               State               ZIP Code

       Credit Management LP                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       4200 International Pkwy                                                 Line    20    of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                 Vi Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

       Carrollton                               TX             75007           Last 4 digits of account number       9      8       6     8
      City                                     State               ZIP Code


       Revenue Recovery Partners LLC                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       660 E Church St                                                         Line    14     of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                 Lid Part 2: Creditors with Nonpriority Unsecured
       Suite A                                                                  Claims

       Jasper                                   GA             30143            Last 4 digits of account number         1       1   3 1     .
       ci                                      State               ZIP Code

       Cawley & Bergmann LLP                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       117 Kinderkamack Rd                                                      Line   17     of (Check one): 0   Part 1: Creditors with Priority Unsecured Claims
       Number          Street                                                                                  VI Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

       River Edge                               NJ             07661            Last 4 digits of account number       5     8       8     7
       City                                     State              ZIP Code


       Caine & Weiner Co                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

       5805 Sepulveda Blvd                                                      Line   18     of (Check one): U Part 1: Creditors with Priority Unsecured Claims
       Number           Street
                                                                                                               if Part 2: Creditors with Nonpriority Unsecured
       4 th Floor                                                               Claims

       Sherman Oaks                             CA             91411
       City                                     State               ZIP Code
                                                                                Last 4 digits of account number      7      1 7           6


Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                              pagel0 002
                 Case 19-58791-bem                       Doc 1          Filed 06/05/19 Entered 06/05/19 11:19:06                                 Desc
Debtor 1        Charleathia C. Barlow                                  Petition Page 47 of 69
                                                                                           Case number (if known)
                First Name      Middle Name           Last Name


Part 3:       List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

      Credit Collection Services                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

      Two Wells Ave                                                           Line   12     of (Check one): 0        Part 1: Creditors with Priority Unsecured Claims
     Number           Street                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                                              2
                                                                              Last 4 digits of account number —                 1—
                                                                                                                                — 8 —1
      Newton                                  MA             02459
      City                                    State               ZIP Code


      Credit Collection Services                                              On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      Two Wells Ave                                                           Line    18    of (Check one): 0        Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                         Part 2: Creditors with Nonpriority Unsecured
                                                                              Claims

      Newton                                  MA             02459            Last 4 digits of account number           9       9    4   0
      City                                    State               ZIP Code
         _
       American Medical Collection Agency                                     On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       4 Westchester Plaza                                                    Line    15    of (Check one): 0        Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                 •       Part 2: Creditors with Nonpriority Unsecured
       Bldg 4                                                                 Claims

       Elmsford                                NY            10523            Last 4 digits of account number               8    6   9   9
      go_            _ _                      State_              ZIP Code,

       CU Recovery INC                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       26263 Forest Blvd                                                      Line    13    of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                 •       Part 2: Creditors with Nonpriority Unsecured
                                                                              Claims

       Wyoming                                 MN             55092           Last 4 digits of account number               8    0   0   0
      City                                    State               ZIP Code


       LCA Collections                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       PO Box 2240                                                            Line    4.9   of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                         Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

       Burlington                              NC            27216             Last 4 digits of account number              9    4   0   3
      City                                    State               ZIP Code

       Credit Control LLC                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       PO Box 34111                                                            Line   21    of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                         Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

       Memphis                                 TN             38016            Last 4 digits of account number          j        0   8   6
      City                                    State               ZIP Code


       John M Duffoo, PC                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

       PO Box 767355                                                           Line   23     of (Check one): U Part 1: Creditors with Priority Unsecured Claims
       Number          Street
                                                                                                                 •    Part 2: Creditors with Nonpriority Unsecured
                                                                               Claims

       Roswell                                 GA             30076                                                              9   6   4
                                               State              ZIP Code
                                                                               Last 4 digits of account number —3               —    —   —
       City



Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page1 1 of 12
               Case 19-58791-bem                       Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06                    Desc
Debtor 1    Charleathia C. Barlow                                                  Case number Of known)
                                                               Petition Page 48 of 69
               First Name     Middle Name         Last Name



           Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                        Total claim


                6a. Domestic support obligations                                6a.                        0.00
Total claims
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.                        0.00

                 6c. Claims for death or personal injury while you were
                     intoxicated                                                6c.                         0.00
                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                    6d. +                       0.00


                 6e.Total. Add lines 6a through 6d.                             6e.
                                                                                                            0.00


                                                                                        Total claim

             6f. Student loans                                                  6f.                   141,057.00
Total claims
from Part 2 6g. Obligations arising out of a separation agreement
                 or divorce that you did not report as priority
                 claims                                                         6g.      $                  0.00

                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.                         0.00

                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6i.   + $              16,739.00


                 6j. Total. Add lines 6f through 6i.                            6j.
                                                                                                      157,796.00




 Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                               page 12 of 12
                   Case 19-58791-bem                   Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                    Desc
                                                                Petition Page 49 of 69
 Fill in this information to identify your case:


 Debtor               Charleathia C. Barlow
                      First Name             Middle Name                Last Name

 Debtor 2
 (Spouse If filing)   First Name             Middle Name                Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number
  (If known)                                                                                                                            U Check if this is an
                                                                                                                                          amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
        U    No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        21 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule NB: Property (Official Form 106A/B).
 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



        Person or company with whom you have the contract or lease                              State what the contract or lease is for



        Goldoller Building                                                               Residential Lease / Rent / Current Apartment
        Name
        107 South 2nd St Suite 500
        Number           Street
        Philadelphia                   PA           19106
        City                             State      ZIP Code

2.21
   I Progressive Leasing                                                                 Furniture Lease
        Name
        256 West Data Dr
        Number           Street
        Draper                         UT           84020
        City                             State      ZIP Code
               -
2.3
         Snap Finance                                                                     Furniture Lease
        Name
         PO Box 26561
        Number            Street
            Salt Lake City              UT          84126
        City                             State      ZIP Code

2.41
        Name

        Number            Street

        City                             State      ZIP Code

L2.51
        Name

        Number            Street

        City                             State      ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of 1
                 Case 19-58791-bem                            Doc 1             Filed 06/05/19 Entered 06/05/19 11:19:06                              Desc
                                                                               Petition Page 50 of 69
 Fill in this information to identify your case:

 Debtor 1          Charleathia C. Barlow
                     First Name                      Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                   Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number
  (If known)
                                                                                                                                                    U Check if this is an
                                                                                                                                                      amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       IA No
       O Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       U No. Go to line 3.
       U Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           U No
           U Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalent



                  Number             Street



                  City                                             State                       ZIP Code


 3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
        shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
        Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
        Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                                     Column 2: The creditor to whom you owe the debt

                                                                                                                    Check all schedules that apply:

 3.1
                                                                                                                         Schedule D, line
          Name
                                                                                                                     0   Schedule E/F, line
          Number           Street                                                                                        Schedule G, line

          City                                                        State                     ZIP Code


                                                                                                                     0   Schedule D, line
          Name
                                                                                                                         Schedule E/F, line
          Number           Street                                                                                        Schedule G, line

          City                                                        State                     ZIP Code

 3.3
                                                                                                                         Schedule D, line
          Name
                                                                                                                     U Schedule E/F, line
          Number            Street                                                                                       Schedule G, line

          City                                                         State                     ZIP Code



Official Form 106H                                                              Schedule H: Your Codebtors                                                 page 1 of
                 Case 19-58791-bem                   Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                                 Desc
                                                               Petition Page 51 of 69
 Fill in this information to identify your case:


 Debtor 1          Charleathia C. Barlow
                   First Name              Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) Act Name              MIddle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number                                                                                             Check if this is:
 (If known)
                                                                                                         U An amended filing
                                                                                                         U A supplement showing postpetition chapter 13
                                                                                                           income as of the following date:
Official Form 1061                                                                                             MM / DD/ YYYY

Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Employment


11. Fill in your employment
    information.                                                              Debtor 1                                   Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional         Employment status                 116 Employed                                  U Employed
    employers.                                                                 Not employed                              U Not employed

    Include part-time, seasonal, or
    self-employed work.
                                         Occupation                       Teacher
    Occupation may include student
    or homemaker, if it applies.
                                         Employer's name                  Clayton County School District

                                         Employer's address               1058 Fifth Ave
                                                                           Number Street                               Number   Street




                                                                          Jonesboro                GA    30273
                                                                           City            State    ZIP Code           City                 State ZIP Code

                                         How long employed there?


                  Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                    For Debtor 1        For Debtor 2 or
                                                                                                                        non-filing spouse
  2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.              2.    $   3,252.00
  3. Estimate and list monthly overtime pay.                                                  3. 4 $


  4. Calculate gross income. Add line 2 + line 3.                                             4.    $ 3,252.00



Official Form 1061                                                 Schedule I: Your Income                                                        page 1
               Case 19-58791-bem                  Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                                 Desc
                                                            Petition Page 52 of 69
Debtor 1       Charleathia C. Barlow                                                         Case number (if known)
               First Name   Middle Name         Last Name



                                                                                            For Debtor 1              For Debtor 2 or
                                                                                                                      non-filina spouse

   Copy line 4 here                                                              4   4      $     3,252.00

 5. List all payroll deductions:

    5a. Tax, Medicare, and Social Security deductions                                5a.    $      292.00               $
    5b. Mandatory contributions for retirement plans                                 5b.    $      196.00               $
     5c. Voluntary contributions for retirement plans                                5c.    $                           $
    5d. Required repayments of retirement fund loans                                 5d.    $                           $
     5e. Insurance                                                                   5e.    $       144.00              $
    5f. Domestic support obligations                                                 5f.    $                           $

     5g. Union dues                                                                  5g.    $                           $

     5h. Other deductions. Specify:                                                  5h. +$                           + $

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.      6.     $       632.00              $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.              7.     $     2,620.00              $

 8. List all other income regularly received:
     8a. Net income from rental property and from operating a business,
         profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total                             0.00
         monthly net income.                                                         8a.
     8b.Interest and dividends                                                       8b.    $          0.00
     Sc. Family support payments that you, a non-filing spouse, or a dependent
         regularly receive
         Include alimony, spousal support, child support, maintenance, divorce                         0.00             $
         settlement, and property settlement.                                  Sc.
     8d. Unemployment compensation                                                   8d.                0.00
     8e. Social Security                                                             8e.                0.00            $
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:                                                                   8f.                 0.00
     8g. Pension or retirement income                                                8g.    $           0.00
     8h. Other monthly income. Specify:                                               8h. + $           0.00
  9. Add all other income. Add lines 8a + 8b + 8c + 8d + Be + 8f +8g + 8h.            9.                0.00

 10.Calculate monthly income. Add line 7 + line 9.                                          $     2,620.00                                    $     2,620.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.        10.

 11.State all other regular contributions to the expenses that you list in Schedule J
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                          11. +   $            0.00
 12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                12.     $      2,620.00
                                                                                                                                              Combined
                                                                                                                                              monthly income
  13.Do you expect an increase or decrease within the year after you file this form?
     ¢1 No.
     U Yes. Explain:


Official Form 1061                                             Schedule I: Your Income                                                            page 2
                    Case 19-58791-bem                  Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                                   Desc
                                                                 Petition Page 53 of 69

  Fill in this information to identify your case:

   Debtor 1          Charleathia C. Barlow
                      First Name             Middle Name                  Lest Name                      Check if this is:
   Debtor 2                                                                                              U An amended filing
   (Spouse, if filing) First Name            Middle Name                  Last Name
                                                                                                         LI A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: Northern District of Georgia                                     expenses as of the following date:
   Case number                                                                                               MM / DD/ YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                 12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1:             Describe Your Household

1. Is this a joint case?

         No. Go to line 2.
    0 Yes. Does Debtor 2 live in a separate household?
                 LI No
                    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                      No                                    Dependent's relationship to              Dependent's   1   Does dependent live
    Do not list Debtor 1 and                uf Yes. Fill out this information for     Debtor 1 or Debtor 2                     age               with you?
    Debtor 2.                                   each dependent
                                                                                                                                                 U No
    Do not state the dependents'                                                      Daughter                                 1
    names.                                                                                                                                       g Yes

                                                                                      Son                                                        O No
                                                                                                                               10
                                                                                                                                                 14 Yes
                                                                                                                                                 • No
                                                                                                                                                 O Yes
                                                                                                                                                 U No
                                                                                                                                                 O Yes
                                                                                                                                                 • No
                                                                                                                                                 O Yes

 a Do your expenses include
                                            14 No
   expenses of people other than
   yourself and your dependents?             0 Yes

 Part 2:         Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule Your Income (Official Form 1061.)                                                 Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                 1,030.00
     any rent for the ground or lot.                                                                                     4.

      If not included in line 4:
      4a. Real estate taxes                                                                                              4a.

      4b. Property, homeowner's, or renter's insurance                                                                   4b.

      4c. Home maintenance, repair, and upkeep expenses                                                                  4c.

      4d. Homeowner's association or condominium dues                                                                    4d.

Official Form 106J                                             Schedule J: Your Expenses                                                                page 1
                 Case 19-58791-bem                  Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                               Desc
                                                              Petition Page 54 of 69
Debtor 1         Charleathia C. Barlow                                                   Case number (if known)
                 First Name     Middle Name      Last Name




                                                                                                                             Your expenses


 5. Additional mortgage payments for your residence, such as home equity loans                                    5.


 6. Utilities:
      6a. Electricity, heat, natural gas                                                                          6a.        $               150.00
      6b. Water, sewer, garbage collection                                                                        6b.        $                60.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.        $               160.00
      6d. Other. Specify:                                                                                         6d.        $

 7. Food and housekeeping supplies                                                                                7.         $               120.00

 8. Childcare and children's education costs                                                                      9.         $

 9. Clothing, laundry, and dry cleaning                                                                           9.         $

10. Personal care products and services                                                                           10.        $

11. Medical and dental expenses                                                                                   11.        $

12. Transportation. Include gas, maintenance, bus or train fare.                                                                             100.00
      Do not include car payments.                                                                                12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.        $

14. Charitable contributions and religious donations                                                              14.        $

15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a.Life insurance                                                                                          15a.

      15b.Health insurance                                                                                        15b.

      15c. Vehicle insurance                                                                                      15c. $                     191.00
      15d. Other insurance. Specify:                                                                              15d.


16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                    16.

17. Installment or lease payments:

      17a.Car payments for Vehicle 1                                                                              17 a.
                                                                                                                                             452.00

      17b. Car payments for Vehicle 2                                                                             17b.       $

      17c. Other. Specify'                                                                                        17c.       $

      17d. Other. Specify:                                                                                        17d.       $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
      your pay on line 5, Schedule!, Your Income (Official Form 1061).                                                 18.   $


19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                         19.   $

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule      Your Income.

      20a. Mortgages on other property                                                                            20a.

       20b. Real estate taxes                                                                                      20b.

       20c. Property, homeowner's, or renter's insurance                                                           20c.

       20d. Maintenance, repair, and upkeep expenses                                                               20d.

       20e. Homeowner's association or condominium dues                                                            20e.



Official Form 106J                                           Schedule J: Your Expenses                                                          page 2
               Case 19-58791-bem                 Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                            Desc
                                                           Petition Page 55 of 69
Debtor 1      Charleathia C. Barlow                                                        Case number (if known)
               First Name    Middle Name      Last Name




21. Other. Specify:     Student Loans                                                                               21.    +$      323.00


22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                                22a.              2,586.00

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.              2,586.00



23. Calculate your monthly net income.
                                                                                                                                  2,620.00
   23a.    Copy line 12 (your combined monthly income) from Schedule I.                                             23a.

   23b.    Copy your monthly expenses from line 22c above.                                                          23b.    $     2,586.00

   23c.    Subtract your monthly expenses from your monthly income.
                                                                                                                                       34.00
           The result is your monthly net income.                                                                   23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

   For example, do you expect to finish paying for your car loan within the year or do you expect your
   mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       No.
   U Yes.         Explain here:




Official Form 106J                                        Schedule J: Your Expenses                                                     page 3
                      Case 19-58791-bem                      Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                           Desc
                                                                      Petition Page 56 of 69
Fill in this information to identify your case:

Debtor 1           Charleathia C. Barlow
                    First Name                 Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name                 Middle Name                Last Name


United States Bankruptcy Court for the: Northern District of Georgia
Case number                                                                                                                                U Check if this is an
 (If known)                                                                                                                                  amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                            12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  •   creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

     Part 1:         List Your Creditors Who Have Secured Claims

    I. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

              Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                      secures a debt9                                   as exempt on Schedule C?

          Creditor's                                                                  LI Surrender the property.                        U No
          name:            Credit Acceptance Corp
                                                                                      U Retain the property and redeem it.              Lid Yes
          Description of         2017 Kia Optima                                      RI Retain the property and enter into a
          property
          securing debt:                                                                 Reaffirmation Agreement.
                                                                                      U Retain the property and [explain]:



          Creditor's                                                                  a Surrender the property.                         la No
          name:            Santander Consumer USA
                                                                                      U Retain the property and redeem it.              U Yes
          Description of
                                 2012 Kia Optima                                      U Retain the property and enter into a
          property
          securing debt:                                                                Reaffirmation Agreement.
                                                                                      U Retain the property and [explain]:



          Creditor's                                                                  la Surrender the property.                           No
          name:             Progressive Leasing
                                                                                      U Retain the property and redeem it.              U Yes
          Description of
                                 Furniture                                            U Retain the property and enter into a
          property
          securing debt:                                                                Reaffirmation Agreement.
                                                                                      U Retain the property and [explain]:



           Creditor's
           name:            Snap Finance
                                                                                         Surrender the property.                        ta No
                                                                                      U Retain the property and redeem it.              U Yes
           Description of
                                 Furniture                                            U Retain the property and enter into a
           property
           securing debt:                                                               Reaffirmation Agreement.
                                                                                      U Retain the property and [explain]:



   Official Form 108                              Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
                Case 19-58791-bem                   Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06                                Desc
                                                             Petition Page 57 of 69
Debtor 1        Charleathia C. Barlow                                                          Case number   (If known)
               First Name       Middle Name      Last Name




  Part 2:       List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                                   Will the lease be assumed?

      Lessor's name:        Progressive Leasing                                                                           V No
                                                                                                                          0 Yes
      Description of leased     Sofa, Love Seat, 3 Tables, Queen Sized Mattress and Boxsprin
      property:


      Lessor's name:        Snap Finance                                                                                  V . No
                                                                                                                          0 Yes
      Description of leased     Bed Frame, Night Stand
      property:


      Lessor's name:                                                                                                      U No

      Description of leased                                                                                               0 Yes
      property:


      Lessor's name:                                                                                                      CI No
                                                                                                                          0 Yes
      Description of leased
      property:


      Lessor's name:                                                                                                      0 No
                                                                                                                          0 Yes
      Description of leased
      property:


       Lessor's name:                                                                                                     U No
                                                                                                                          C3 Yes
       Description of leased
       property:


       Lessor's name:                                                                                                     U No
                                                                                                                          0 Yes
       Description of leased
       property:




  Part 3:       Sign Below



     Under p            of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal •                  is su             unexpired lease.




       Signature of Debtor 1                                      Signature of Debtor 2

       Date OG 0 •N         aoIci                                  Date
            mon DD /         YYYY                                         MM /   DD /   YYYY




Official Form 108                              Statement of Intention for Individuals Filing Under Chapter 7                               page 2
                  Case 19-58791-bem                  Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                              Desc
                                                               Petition Page 58 of 69

 Fill in this information to identify your case:

 Debtor 1          Charleathia C Barlow
                    First Name             Middle Name                  Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number                                                                                                                        Li Check if this is an
                     (If known)                                                                                                        amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


1:1II           Summarize Your Assets


                                                                                                                                 Your assets
                                                                                                                                 Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
   1a. Copy line 55, Total real estate, from Schedule NB
                                                                                                                                                     0.00


    lb. Copy line 62, Total personal property, from Schedule A/B                                                                             11,835.00

    lc. Copy line 63, Total of all property on Schedule NB                                                                                   11,835.00



EZI            Summarize Your Liabilities



                                                                                                                                  Your liabilities
                                                                                                                                  Amount you owe
 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                             37,321.00
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                     0.00
    3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                                 $     157,796.00


                                                                                                        Your total liabilities             195,117.00



al              Summarize Your Income and Expenses


 4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                               2,620.00
    Copy your combined monthly income from line 12 of Schedule I

 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J
                                                                                                                                               2,586.00




Official Form 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                      page 1 of 2
                 Case 19-58791-bem                   Doc 1      Filed 06/05/19 Entered 06/05/19 11:19:06                              Desc
                                                               Petition Page 59 of 69
   Debtor 1     Charleathia C Barlow                                                             Case number (if known)
                 First Name    Middle Name         Last Name




                Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       id Yes


   7. What kind of debt do you have?

       O Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
         this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                      3,252.00




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                          Total claim


        From Part 4 on Schedule E/F, copy the following:


       9a. Domestic support obligations (Copy line 6a.)
                                                                                                                            0.00


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                            0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)
                                                                                                                            0.00


       9d. Student loans. (Copy line 6f.)                                                                             141,057.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as                          0.00
           priority claims. (Copy line 6g.)

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)          +$                   0.00


       9g. Total. Add lines 9a through 9f.                                                                            141,057.00




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                            page 2 of 2
                     Case 19-58791-bem                    Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06                                          Desc
                                                                  Petition Page 60 of 69
Fill in this information to identify your case:

Debtor 1           Charleathia C Barlow
                    First Name              Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name                Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number
 (If known)
                                                                                                                                                         Check if this is an
                                                                                                                                                         amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                               12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                     Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        Lif No
        CI    Yes. Name of person                                                              . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                Signature (Official Form 119).




         Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
         that they are tr and correct.




           Signature of Debtor 1                                            Signature of Debtor 2


           Date   oo DDO
                  MMI            I
                                      01q
                                     YYYY
                                                                            Date
                                                                                   MM/ DD /   YYYY




    Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
                  Case 19-58791-bem                    Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06 Desc
 Fill in this information to identify your case:               Petition Page 61 of 69 Check one box only as directed in this form and in
                                                                                                      Form 122A-1Supp:
 Debtor 1          Charleathia C Barlow
                    First Name               Middle Name                Last Name
                                                                                                      g    1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name              Middle Name                Last Name                     O 2. The calculation to determine if a presumption of
                                                                                                           abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the: Northern District of Georgia                                      Means Test Calculation (Official Form 122A-2).

 Case number                                                                                          O 3. The Means Test does not apply now because of
 (If known)                                                                                                qualified military service but it could apply later.


                                                                                                      U Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                         12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

  Part 1:         Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
       id Not married. Fill out Column A, lines 2-11.
       O Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

       O Married and your spouse is NOT filing with you. You and your spouse are:
                   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                   Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                   under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                   spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
       Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
       bankruptcy case. 11 U.S.C. § 101(10A), For example, if you are filing on September 15, the 6-month period would be March 1 through
       August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
       Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
       income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                          Column A          Column B
                                                                                                          Debtor 1          Debtor 2 or
                                                                                                                            non-filing spouse

  2. Your gross wages, salary, tips, bonuses, overtime, and commissions
     (before all payroll deductions).                                                                     $ 3 252.00

  3. Alimony and maintenance payments. Do not include payments from a spouse if                                   0.00
     Column B is filled in.
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
                                                                                                          $       0.00        $
     filled in. Do not include payments you listed on line 3.
   5. Net income from operating a business, profession,              Debtor 1         Debtor 2
      or farm
      Gross receipts (before all deductions)                             $             $
        Ordinary and necessary operating expenses                   —$                —$
                                                                                                 Copy
        Net monthly income from a business, profession, or farm           $    0.00    $         here",   $          0.00

   6. Net income from rental and other real property                    Debtor 1      Debtor 2
      Gross receipts (before all deductions)                             $             $
        Ordinary and necessary operating expenses                   — $               —$
                                                                                                 Copy
        Net monthly income from rental or other real property             $_0.00       $         here4     $         0.00     $
  7. Interest, dividends, and royalties                                                                    $         0.00     $


 Official Form 122A-1                             Chapter 7 Statement of Your Current Monthly Income                                                  page 1
                Case 19-58791-bem                     Doc 1          Filed 06/05/19 Entered 06/05/19 11:19:06                                      Desc
                                                                    Petition Page 62 of 69

Debtor 1        Charleathia C Barlow                                                                  Case number yr known)
                First Name      Middle Name         Last Name


                                                                                                         Column A                Column B
                                                                                                         Debtor 1                Debtor 2 or
                                                                                                                                 non filing spouse

 8. Unemployment compensation                                                                               $        0.00           $
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here:
           For you
           For your spouse

 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Social Security Act.                                                                  $        0.00           $

 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic
     terrorism. If necessary, list other sources on a separate page and put the total below.
                                                                                                                     0.00           $


       Total amounts from separate pages, if any.                                                       +$                          $

  11. Calculate your total current monthly income. Add lines 2 through 10 for each
      column. Then add the total for Column A to the total for Column B.                                    $ 3,252.00                                    $ 3,252.00
                                                                                                                                                          Total current
                                                                                                                                                          monthly Income

  Part 2:       Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
      12a.     Copy your total current monthly income from line 11.                                                           copy line 11 here4      $ 3 252 00
               Multiply by 12 (the number of months in a year).                                                                                      x 12
      12b.     The result is your annual income for this part of the form.                                                                   12b.     $ 39,024 00

  13. Calculate the median family income that applies to you. Follow these steps:

      Fill in the state in which you live.                               Georgia

      Fill in the number of people in your household.                    3

      Fill in the median family income for your state and size of household.                                                                 13.      $ 70,863.00
      To find a list of applicable median income amounts, go online using the link specified in the separate
      instructions for this form. This list may also be available at the bankruptcy clerk's office.
  14. How do the lines compare?

      14a.al Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
             Go to Part 3.

      14b.
        0         Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                  Go to Part 3 and fill out Form 122A-2.

   Part 3:        Sign Below

                 By signing h                                   of perjury that the information on this statement and in any attachments is true and correct.



                      Signature of Debtor 1                                                          Signature of Debtor 2

                     Date1507 03 e2OICt                                                              Date
                             MM! DD     / YYYY                                                              MM! DD / YYYY

                      If you checked line 14a, do NOT fill out or file Form 122A-2.
                      If you checked line 14b, fill out Form 122A-2 and file it with this form.


  Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                         page 2
     Case 19-58791-bem        Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06   Desc
                                      Petition Page 63 of 69



                                      Federal Bankruptcy Court

                                       Charleathia C. Barlow

                                          List of Creditors



 Chapter 7                                                     Case Number


 Capital One Bank

  PO Box 30261

 Salt Lake City, Utah 84130



 Captital One Bank USA NA

  PO Box 85015

  Richmond, VA 23285



• Citibank Recovery For Macys

  PO Box 790034

 St Louis, MO 63179



  Comcast

  PO Box 71211

  Charlotte, NC 28272



  Credit Acceptance Corp

  PO Box 5070

  Southfield, MI 48066




  Charleathia C. Barlow
  Chapter 7
   Case 19-58791-bem       Doc 1     Filed 06/05/19 Entered 06/05/19 11:19:06   Desc
                                    Petition Page 64 of 69



Dekalb Pathology

PO Box 1457

Blue Field, WV 24701



Dekalb Pathology PC

PO Box 1457

Blue Field, WV 24701



Department of Education / Navient

PO Box 9655

Wilkes - Barre, PA 18773



Department of Education / Navient

123 Justison St

3rd Floor

Wilmington, DE 19801



Esoterix Genetic Laboratories

PO Box 2240

Burlington, NC 27216



Federal Loan Servicing

PO Box 60610

Harrisburg, PA 17106




Charleathia C. Barlow
Chapter 7
   Case 19-58791-bem         Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06   Desc
                                     Petition Page 65 of 69



Federal Loan Servicing

PO Box 60610

Harrisburg, PA 17106



Geico Indemity Company

PO Box 55126

Boston, MA 02205



Georgias Own Credit Union

PO Box 105205

Atlanta, GA 30348



Henry Anesthesia Assoc

PO Box 102966

Atlanta, GA 30368



Lab Corp

PO Box 2240

Burlington, NC 27216



Opportunity Financial, LLC

130 E Randolph St

Suite 3400

Chicago, IL 60601




Charleathia C. Barlow
Chapter 7
   Case 19-58791-bem       Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06   Desc
                                   Petition Page 66 of 69



Orchard Bank

500 Summit Lake Dr

Suite 400

Vaalhalla, NY 10595



Progressive Insurance

PO Box 55126

Boston, MA 02205



Progressive Leasing

256 West Data Drive

Draper, UT 84020



Radiology Assoc of Atlanta PA

PO Box 2326

Indianapolis, IN 46206



Santander Consumer USA

PO Box 560284

Attn: Bankruptcy Department

Dallas, TX 75356



Snap Finance

PO Box 26561

Salt Lake City, UT 84126




Charleathia C. Barlow
Chapter 7
   Case 19-58791-bem      Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06   Desc
                                  Petition Page 67 of 69



Spectrum / Charter Communications

1015 Olentangy River Rd

Columbus, OH 43212



Suntrust Bank

PO Box 26150

Richmond, VA 23260



Thomas Fitzsimmons MD PC

7444 Hannover Pkwy S

Suite 225

Stockbridge, GA 30281



Till Residence Finance

3411 Pierce Dr

Suite 100

Chamblee, GA 30341




Charleathia C. Barlow
Chapter 7
   Case 19-58791-bem       Doc 1    Filed 06/05/19 Entered 06/05/19 11:19:06   Desc
                                   Petition Page 68 of 69


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01256570 (RS) OF 06/05/2019


ITEM     CODE   CASE           QUANTITY                        AMOUNT   BY

   1     7IN    19-58791              1                        $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - CHARLEATHIA CYTREASE BARLOW


TOTAL:                                                         $ 0.00


FROM: Charleathia Cytrease Barlow
      2411 Eastwood Village Dr
      Stockbridge, GA 30281




                                      Page 1 of 1
                 Case 19-58791-bem                   Doc 1       Filed 06/05/19 Entered 06/05/19 11:19:06                                  Desc
                                                                Petition Page 69 of 69
   Case Number: 19-58791                                       Name: Barlow.                                                              Chapter: 7

P ease submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              DI Non-Individual - Series 200 Forms

MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
• Complete List of Creditors (names and addresses of all creditors)                           0 Last 4 digits of SSN
O Pro Se Affidavit (due within 7 days, signature must be notarized,                           O Address 0 County
or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                          0 Type of Debtor
   Signed Statement of SSN (due within 7 days)                                                O Chapter
                                                                                              0 Nature of Debts
  NiIISSING DOCUMENTS DUE WITHIN 14 DAYS                                                      O Statistical Estimates
  O Statement of Financial Affairs                                                            O Venue
 ;0 Schedules: A/B CD El F GHIJ 0 J-2 (different address for Debtor 2)                        O Attorney Bar Number
  0 Summary of Assets and Liabilities
  LI Declaration About Debtor(s) Schedules                                                                           Case filed via:
,LI Attorney Disclosure of Compensation                                                           E Intake Counter by:
  CI Petition Preparer's Notice, Declaration and Signature (Form 119)                                O Attorney
 -El Disclosure of Compensation of Petition Preparer (Form 2800)                                      El Debtor - verified ID 404-245-2627
  O Chapter 13 Current Monthly Income                                                                 O Other - copy of ID:
 ,0 Chapter 7 Current Monthly Income
      Chapter 11 Current Monthly Income                                                           LI Mailed by:
  1=1 Certificate of Credit Counseling (Individuals only)                                             O Attorney
 T_71 Pay Advices (Individuals only) (2 Months)                                                       0 Debtor
 IL Chapter 13 Plan, complete with signatures (local form)                                            O Other:
  O Corporate Resolution (Business Ch. 7 & 11)
                                                                                                              History of Case Association
 Ch.11 Business
 O 20 Largest Unsecured Creditors                                                                 Prior cases within 2       ars: ,n/a
 1:1 List of Equity Security Holders
 El Small Business - Balance Sheet
 0 Small Business - Statement of Operations                                                       Signature:
 O Small Business - Cash Flow Statement                                                           Acknowledgment of receipt of check list
 ID Small Business - Federal Tax Returns
  MISSING DOCUMENTS DUE WITHIN 30 DAYS
  O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       El Paid $ 0  E 2g-Order Granting              3g-Order Granting 10 days ($75 due within 10 days)
          D 2d-Order Denying with filing fee of $_____ due within 10 days [E] IFP filed (Ch.7 Individuals Only)
          I=1 No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.
                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

 Intake Clerk: R.Smith                       Date: 6/5/19                       Case Opener:                                             Date:
